


Exhibit 10.1






PURCHASE AND SALE AGREEMENT


BETWEEN


WELLS VAF-PARKWAY AT OAK HILL, LLC
AS SELLER


AND


RORASA, INC.
AS PURCHASER


PARKWAY AT OAK HILL, AUSTIN, TEXAS


March 12, 2012







--------------------------------------------------------------------------------




Table of Contents


ARTICLE 1
DEFINITIONS    1

ARTICLE 2
PURCHASE AND SALE    6

2.1
Agreement to Sell and Purchase    6

2.2
Permitted Exceptions    6

2.3
Earnest Money    6

2.4
Purchase Price    7

2.5
Independent Contract Consideration    7

2.6
Closing    8

ARTICLE 3
Purchaser's Inspection and Review Rights    8

3.1
Due Diligence Inspections    8

3.2
Seller's Deliveries to Purchaser; Purchaser's Access to Seller's Property
Records    9

3.3
Condition of the Property    11

3.4
Title and Survey    11

3.5
Operating Agreements    12

3.6
Termination of Agreement    13

3.7
Confidentiality    13

ARTICLE 4
Representations, Warranties AND OTHER AGREEMENTS    14

4.1
Representations and Warranties of Seller    14

4.2
Knowledge Defined    17

4.3
Covenants and Agreements of Seller    17

4.4
Representations and Warranties of Purchaser    18

ARTICLE 5
CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS    19

5.1
Seller's Closing Deliveries    19

5.2
Purchaser's Closing Deliveries    21

5.3
Closing Costs    22

5.4
Prorations and Credits    22

ARTICLE 6
CONDITIONS TO CLOSING    24

6.1
Conditions Precedent to Purchaser's Obligations    24

6.2
Conditions Precedent to Seller's Obligations    25

ARTICLE 7
CASUALTY AND CONDEMNATION    25

7.1
Casualty    25

7.2
Condemnation    26

ARTICLE 8
DEFAULT AND REMEDIES    27


i

--------------------------------------------------------------------------------




8.1
Purchaser's Default    27

8.2
Seller's Default    28

ARTICLE 9
ASSIGNMENT    28

9.1
Assignment    28

ARTICLE 10
BROKERAGE COMMISSIONS    29

10.1
Broker    29

ARTICLE 11
MISCELLANEOUS    29

11.1
Notices    29

11.2
Possession    30

11.3
Time Periods    30

11.4
Publicity    30

11.5
Discharge of Obligations    31

11.6
Severability    31

11.7
Construction    31

11.8
Sale Notification Letters    31

11.9
Access to Records Following Closing    31

11.10
General Provisions    32

11.11
Attorney's Fees    32

11.12
Counterparts    32

ARTICLE 12
INDEMNIFICATION    32

12.1
Indemnification by Seller    32

12.2
Indemnification by Purchaser    33

12.3
Limitations on Indemnification    33

12.4
Survival    33

12.5
Indemnification as Sole Remedy    33






ii

--------------------------------------------------------------------------------




SCHEDULE OF EXHIBITS




 
 
Reference
Exhibit “A”
Description of Property
p 4
Exhibit “B”
List of Personal Property
p 5
Exhibit “C”
List of Existing Commission Agreements
pp 2, 4 & § 4.1(f)
Exhibit “D”
Form of Escrow Agreement
p 3
Exhibit “E”
List of Leases
p 5
Exhibit “F”
Exception Schedule
§ 4.1
Exhibit “G”
List of Operating Agreements
p 5
Exhibit “H”
Form of Tenant Estoppel Certificate
p 6 & § 6.1(d)
Exhibit “I”
Property Tax Appeals
§ 4.1(g)
Exhibit “J”
Unpaid Tenant Inducement Costs re current tenants for which Seller is
responsible
§ 5.4(e)








--------------------------------------------------------------------------------




SCHEDULE OF CLOSING DOCUMENTS


Schedule 1
Form of Special Warranty Deed
Schedule 2
Form of Assignment and Assumption of Leases and Security Deposits and Leasing
Commission Obligations arising after Closing
Schedule 3
Form of Bill of Sale to Personal Property
Schedule 4
Form of Assignment and Assumption of Operating Agreements
Schedule 5
Form of General Assignment of Seller's Interest in Intangible Property
Schedule 6
Form of Seller's Affidavit (for Purchaser's Title Insurance Purposes)
Schedule 7
Form of Seller's Certificate (as to Seller's Representations and Warranties)
Schedule 8
Form of Seller's FIRPTA Affidavit
Schedule 9
Intentionally Deleted
Schedule 10
Form of Purchaser's Certificate (as to Purchaser's Representations and
Warranties)








--------------------------------------------------------------------------------








PURCHASE AND SALE AGREEMENT
PARKWAY AT OAK HILL
THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into this
12 day of March, 2012, by and between WELLS VAF-PARKWAY AT OAK HILL, LLC, a
Delaware limited liability company (“Seller”), and RORASA, INC., a Texas
corporation, or its permitted assigns (“Purchaser”).
W I T N E S E T H:
WHEREAS, Seller desires to sell certain improved real property commonly known as
“Parkway at Oak Hill” located at 4801 Southwest Parkway, Travis County, Austin,
Texas, together with certain related personal and intangible property, and
Purchaser desires to purchase such real, personal and intangible property; and
WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;
NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:


ARTICLE 1
DEFINITIONS


For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:
“Additional Earnest Money” shall mean the sum of Three Hundred Thousand and
No/100 Dollars ($300,000.00 U.S.).
“Ancillary Closing Documents” shall mean, collectively, the Assignment and
Assumption of Leases, the Assignment and Assumption of Operating Agreements, the
General Assignment, and the Seller's Certificate.
“Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Seller and Purchaser at the Closing
in the form attached hereto as Schedule 2.
“Assignment and Assumption of Operating Agreements” shall mean the form of
assignment and assumption of the Operating Contracts to be executed and
delivered by Seller and Purchaser at the Closing in the form attached hereto as
Schedule 4.
“Basket Limitation” shall mean an amount equal to Twenty-Five Thousand and
No/100 Dollars ($25,000.00 U.S.).





--------------------------------------------------------------------------------




“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as Schedule 3.
“Broker” shall have the meaning ascribed thereto in Section 10.1 hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Texas are authorized by law or
executive action to close.
“Cap Limitation” shall mean an amount equal to three percent (3%) of the
Purchase Price.
“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.
“Closing Date” shall have the meaning ascribed thereto in Section 2.6 hereof.
“Commission Agreements” shall have the meaning ascribed thereto in Section
4.1(f) hereof, and such agreements are more particularly described on Exhibit
“C” attached hereto and made a part hereof.
“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.
“Earnest Money” shall mean the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and together with all interest which accrues thereon as provided in Section
2.3(c) hereof and in the Escrow Agreement.
“Effective Date” shall mean the date upon which Seller and Purchaser shall have
delivered a fully executed counterpart of this Agreement to the other, which
date shall be inserted in the space provided on the cover page and page 1
hereof. For the purposes of determining the Effective Date, a facsimile or other
electronic signature shall be deemed an original signature.
“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, the Safe Drinking Water Act, the Clean
Air Act, the Occupational Safety & Health Act, any state and local environmental
law, all amendments and supplements to any of the foregoing and all regulations
and publications promulgated or issued pursuant thereto.
“Escrow Agent” shall mean Chicago Title of Texas, LLC (Douglas Becker), at its
office at 270 N. Loop 1604 East, Suite 115, San Antonio, Texas 78232.
“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as Exhibit “D” entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.
“Existing Survey” shall mean that certain survey with respect to the Land and
the Improvements prepared by Bury + Partners dated September 15, 2008, and last
revised October 14, 2008.
“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered by Seller to Purchaser at Closing in the form attached hereto as
Schedule 8.

2

--------------------------------------------------------------------------------




“First Title Notice” shall have the meaning ascribed thereto in Section 3.4
hereof.
“General Assignment” shall have the meaning ascribed thereto in Section 5.1(f)
hereof.
“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).
“Improvements” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.
“Initial Earnest Money” shall mean the sum of Three Hundred Thousand and No/100
Dollars ($300,000 U.S.).
“Inspection Period” shall mean the period expiring at 5:00 P.M. local Atlanta,
Georgia time on April 9, 2012. Purchaser shall have the one time right to extend
the Inspection Period for fifteen (15) days by providing written notice to the
Seller no later than the end of the initial Inspection Period. In the event of
such extension, One Hundred Thousand and No/100 Dollars ($100,000) of the
Earnest Money shall be fully earned by Seller and non-refundable to Purchaser if
the Closing does not occur and either Seller has complied with all Conditions
Precedent to Purchaser's Obligations set forth in Section 6.1 hereof or
Purchaser has acknowledged that it will not acquire the Property.
“Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land and Improvements, including without limitation,
Seller's rights and interests, if any, in and to the following (to the extent
assignable): (i) the name “Parkway at Oak Hill”, (ii) all assignable plans and
specifications and other architectural and engineering drawings for the Land and
Improvements; (iii) all assignable warranties or guaranties given or made in
respect of the Improvements or Personal Property; (iv) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements; and (v) all of Seller's right, title and interest in and
to all assignable Operating Agreements that Purchaser agrees to assume (or is
deemed to have agreed to assume).
“Land” shall mean those certain tracts or parcels of real property located in
the City of Austin, Travis County, Texas, which are more particularly described
on Exhibit “A” attached hereto and made a part hereof, together with all rights,
privileges and easements appurtenant to said real property, and all right, title
and interest of Seller, if any, in and to any land lying in the bed of any
street, road, alley or right-of-way, open or closed, adjacent to or abutting the
Land.
“Lease” and “Leases” shall mean the leases or occupancy agreements, including
those in effect on the Effective Date which are more particularly identified on
Exhibit “E” attached hereto, and any amended or new leases entered into pursuant
to Section 4.3(a) of this Agreement, which as of the Closing affect all or any
portion of the Land or Improvements.
“List of Leases” shall mean Exhibit “E” attached to this Agreement and made a
part hereof.
“Losses” has the meaning ascribed thereto in Section 12.1 hereof.

3

--------------------------------------------------------------------------------




“Major Tenant” or “Major Tenants” shall mean Wells Fargo, Surveying and Mapping
and INC Research.
“Management Agreement” shall mean the Master Management Agreement between Seller
and its affiliated management company.
“Monetary Objection “ or “Monetary Objections” shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic's, materialman's or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property), (c)
the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.
“Operating Agreements” shall mean all those certain contracts and agreements
more particularly described on Exhibit “G” attached hereto and made a part
hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property which will extend beyond the Closing Date,
including, without limitation, all equipment leases.
“Other Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(r) hereof.
“Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent, (b) the Leases, and (c) such other easements,
restrictions and encumbrances that do not constitute Monetary Objections.
“Personal Property” shall mean all furniture (including common area furnishings
and interior landscaping items), carpeting, draperies, appliances, personal
property (excluding any computer software which either is licensed to Seller or
Seller deems proprietary), machinery, apparatus and equipment owned by Seller
and currently used exclusively in the operation, repair and maintenance of the
Land and Improvements and situated thereon, as generally described on Exhibit
“B” attached hereto and made a part hereof, and all non-confidential books,
records and files (excluding any appraisals, strategic plans for the Property,
internal analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller's obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or other information in the possession or control of Seller or
Seller's property manager which Seller deems proprietary) relating to the Land
and Improvements. The Personal Property does not include any property owned by
tenants, contractors or licensees, and shall be conveyed by Seller to Purchaser
subject to depletions, replacements and additions in the ordinary course of
Seller's business.
“Property” shall have the meaning ascribed thereto in Section 2.1 hereof.
“Purchase Price” shall be the amount specified in Section 2.4 hereof.
“Purchaser-Related Entities” has the meaning ascribed thereto in Section 12.1
hereof.
“Purchaser-Waived Breach” has the meaning ascribed thereto in Section 12.3
hereof.
“Purchaser's Certificate” shall have the meaning ascribed thereto in Section
5.2(d) hereof.
“Security Deposits” shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which the Closing occurs)
actually held by Seller with respect to any of the Leases.

4

--------------------------------------------------------------------------------




“Seller's Affidavit” shall mean the form of owner's affidavit to be given by
Seller at Closing to the Title Company in the form attached hereto as Schedule
6.
“Seller's Certificate” shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller's warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as Schedule 7.
“Survey” and “Surveys” shall have the meaning ascribed thereto in Section 3.4
hereof.
“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.
“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as Exhibit “H”; provided, however, if any Lease provides
for the form or content of an estoppel certificate from the tenant thereunder,
the Tenant Estoppel Certificate with respect to such Lease may be in the form as
called for therein.
“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and club membership allowances and
costs. The term “Tenant Inducement Costs” shall not include loss of income
resulting from any free rental period, it being understood and agreed that
Seller shall bear the loss resulting from any free rental period until the
Closing Date and that Purchaser shall bear such loss from and after the Closing
Date, except as set forth in Section 5.4(e) and Exhibit J.
“Tenant Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(q) hereof.
“Title Company” shall mean Chicago Title of Texas, LLC, 270 N. Loop 1604 East,
Suite 115, San Antonio, Texas 78232.
“Title Commitment” shall have the meaning ascribed thereto in Section 3.4
hereof.
“Warranty Deed” shall mean the form of deed attached hereto as Schedule 1.
ARTICLE 2
PURCHASE AND SALE


2.1    Agreement to Sell and Purchase. Subject to and in accordance with the
terms and provisions of this Agreement, Seller agrees to sell and Purchaser
agrees to purchase, the following property (collectively, the “Property”):
(a)the Land;
(b)the Improvements;
(c)all of Seller's right, title and interest in and to the Leases, any
guaranties of the Leases and the Security Deposits;
(d)the Personal Property; and
(e)the Intangible Property.

5

--------------------------------------------------------------------------------




2.2    Permitted Exceptions. The Property shall be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions.
2.3    Earnest Money.
(a)Within three (3) Business Days following the execution and delivery of this
Agreement by Seller and Purchaser, Purchaser shall deliver the Initial Earnest
Money to Escrow Agent by federal wire transfer, which Initial Earnest Money
shall be held and released by Escrow Agent in accordance with the terms of the
Escrow Agreement. The parties hereto mutually acknowledge and agree that time is
of the essence in respect of Purchaser's timely deposit of the Initial Earnest
Money with Escrow Agent. If Purchaser fails to timely deposit the Initial
Earnest Money with Escrow Agent, then, at the option of Seller, exercisable by
written notice to Purchaser and Escrow Agent, this Agreement shall terminate,
and no party hereto shall have any further rights or obligations hereunder,
except those provisions of this Agreement which by their express terms survive
the termination of this Agreement.
(b)On or before the last day of the Inspection Period, Purchaser shall deposit
the Additional Earnest Money with Escrow Agent. The parties hereto mutually
acknowledge and agree that time is of the essence in respect of Purchaser's
timely deposit of the Additional Earnest Money with Escrow Agent prior to the
expiration of the Inspection Period; and that if Purchaser fails to deposit the
Additional Earnest Money with Escrow Agent prior to the expiration of the
Inspection Period, this Agreement shall terminate, and Escrow Agent shall return
the Initial Earnest Money to Purchaser, and neither party hereto shall have any
further rights or obligations hereunder, except those provisions of this
Agreement which by their express terms survive the termination of this
Agreement.
(c)The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. All interest and other income from time
to time earned on the Initial Earnest Money and the Additional Earnest Money
shall be earned for the account of Purchaser, and shall be a part of the Earnest
Money; and the Earnest Money hereunder shall be comprised of the Initial Earnest
Money, the Additional Earnest Money and all such interest and other income.
2.4    Purchase Price. Subject to adjustment and credits as otherwise specified
in this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller for the Property shall be
THIRTY ONE MILLION FIVE HUNDRED THOUSAND and No/100 Dollars ($31,500,000 U.S.).
The Purchase Price shall be paid by Purchaser to Seller at the Closing as
follows:
(a)The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and
(b)At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price the Earnest Money paid by Escrow Agent to Seller,
and subject to prorations and other adjustments specified in this Agreement,
shall be paid by Purchaser in immediately available funds to the Title Company,
for further delivery to an account or accounts designated by Seller. If the
Closing occurs, but the amount due from Purchaser pursuant to this Agreement is
not received by Seller on or before the later of 3:00 p.m. local Atlanta,
Georgia time or in sufficient time for reinvestment on the Closing Date, the
prorations shall be adjusted accordingly such that Seller will receive an
additional day of rental income. The provisions of the preceding sentence of
this section shall survive the Closing.
2.5    Independent Contract Consideration. In addition to, and not in lieu of
the delivery to Escrow Agent of the Earnest Money, Purchaser shall deliver to
Seller, concurrently with Purchaser's execution and delivery of this Agreement
to Seller, Purchaser's check, payable to the order to Seller, in the amount of

6

--------------------------------------------------------------------------------




One Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby mutually
acknowledge and agree that said sum represents adequate bargained for
consideration for Seller's execution and delivery of this Agreement and
Purchaser's right to inspect the Property pursuant to Article III. Said sum is
in addition to and independent of any other consideration or payment provided
for in this Agreement and is nonrefundable in all events.
2.6    Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the “Closing”) shall be held on or before 2:00 p.m. Eastern
Time on the date which is fifteen (15) days after the end of the Inspection
Period (the “Closing Date”). Subject to the foregoing, the Closing shall be
administered through the offices of the Title Company, 270 N. loop 1604 East,
Suite 115, San Antonio, Texas 78232. It is contemplated that the transaction
shall be closed with the concurrent delivery of the documents of title and the
payment of the Purchase Price. Notwithstanding the foregoing, there shall be no
requirement that Seller and Purchaser physically meet for the Closing, and all
documents and funds to be delivered at the Closing shall be delivered to the
Title Company unless the parties hereto mutually agree otherwise.
ARTICLE 3
PURCHASER'S INSPECTION AND REVIEW RIGHTS
3.1    Due Diligence Inspections.
(a)From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Property to perform due diligence and
environmental investigations, to examine the records of Seller with respect to
the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. All such inspections
shall be nondestructive in nature, and specifically shall not include any
physically intrusive testing. All such inspections shall be performed in such a
manner to minimize any interference with the business of the tenants under the
Leases at the Property and, in each case, in compliance with Seller's rights and
obligations as landlord under the Leases. Purchaser agrees that Purchaser shall
make no contact with and shall not interview the tenant of the Property without
the express prior approval of Seller, which approval shall not be unreasonably
withheld, delayed or conditioned. All inspection fees, appraisal fees,
engineering fees and all other costs and expenses of any kind incurred by
Purchaser relating to the inspection of the Property shall be solely Purchaser's
expense. Seller reserves the right to have a representative present at the time
of making any such inspection and tour and at the time of any interviews with
the tenant of the Property. Purchaser shall notify Seller not less than two (2)
Business Days in advance of making any such inspection or tour.
(b)If the Closing is not consummated hereunder, Purchaser shall promptly (and as
a condition to the refund of the Earnest Money) deliver copies of all reports,
surveys and other information furnished to Purchaser by third parties in
connection with such inspections to Seller; provided, however, that delivery of
such copies and information shall be without warranty or representation
whatsoever, express or implied, including, without limitation, any warranty or
representation as to ownership, accuracy, adequacy or completeness thereof or
otherwise. This Section 3.1(b) shall survive the termination of this Agreement.
(c)To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney's fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors, other than any
expense, loss or damage to the extent arising from any act or omission of Seller
during any such inspection and other than

7

--------------------------------------------------------------------------------




any expense, loss or damage resulting from the discovery or release of any
Hazardous Substances at the Property (other than Hazardous Substances brought on
to the Property by Purchaser or its representatives, agents or contractors, or
any release of Hazardous Substances resulting from the negligence of Purchaser
or its representatives, agents or contractors). Said indemnification agreement
shall survive the Closing and any earlier termination of this Agreement.
Purchaser shall maintain and shall ensure that Purchaser's consultants and
contractors maintain commercial general liability insurance in an amount not
less than $2,000,000, combined single limit, and in form and substance adequate
to insure against all liability of Purchaser and its consultants and
contractors, respectively, and each of their respective agents, employees and
contractors, arising out of inspections and testing of the Property or any part
thereof made on Purchaser's behalf. Purchaser agrees to provide to Seller a
certificate of insurance with regard to each applicable liability insurance
policy prior to any entry upon the Property by Purchaser or its consultants or
contractors, as the case may be, pursuant to this Section 3.1.
3.2    Seller's Deliveries to Purchaser; Purchaser's Access to Seller's Property
Records.
(a)Seller and Purchaser acknowledge that all of the following have been made
available to Purchaser to the extent the same are in the possession of Seller
(and Purchaser further acknowledges that no additional items are required to be
delivered by Seller to Purchaser except as may be expressly set forth in other
provisions of this Agreement):
(i)Copies of current Property tax bills and assessor's statements of current
assessed value.
(ii)Copies of Property operating statements for the past 24 months.
(iii)Copies of all Leases, guarantees, any amendments and letter agreements
relating thereto existing as of the Effective Date.
(iv)All Operating Agreements currently in place at the Property.
(v)A copy of Seller's (or its affiliate's) current policy of title insurance
with respect to the Land and Improvements.
(vi)A copy of the Existing Survey.
(vii)Environmental Site Assessment prepared by Technical Concepts LLC and dated
October 2, 2008 (the “Existing Phase I Report”).
(viii)Copies of the Commission Agreements.
(ix)All construction plans and specifications in Seller's possession that are
available in electronic form relating to the development, condition, repair and
maintenance of the Property, the Improvements and the Personal Property.
(b)From the Effective Date until the Closing Date or earlier termination of this
Agreement, Seller shall allow Purchaser and Purchaser's representatives, on
reasonable advance notice and during normal business hours, to have access to
Seller's existing non-confidential books, records and files relating to the
Property, at Seller's office at 6200 The Corners Parkway, Suite 250, Atlanta,
Georgia 30092, for the purpose of inspecting and (at Purchaser's expense)
copying the same, including, without limitation, the materials listed below (to
the extent any or all of the same are in Seller's possession), subject, however,
to the limitations of any confidentiality or nondisclosure agreement to which
Seller may be bound, and provided that Seller

8

--------------------------------------------------------------------------------




shall not be required to deliver or make available to Purchaser (i) any records,
reports, notices, test results or other information in Seller's possession
relating to the environmental condition of the Property (other than the Existing
Phase I Report), and (ii) any appraisals, strategic plans for the Property,
internal analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller's obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller or Seller's property manager
which Seller deems proprietary. Purchaser acknowledges and agrees, however, that
Seller makes no representation or warranty of any nature whatsoever, express or
implied, with respect to the ownership, enforceability, accuracy, adequacy or
completeness or otherwise of any of such records, evaluations, data,
investigations, reports, cost estimates or other materials. If the Closing
contemplated hereunder fails to take place for any reason, Purchaser shall
promptly return all copies of materials copied from Seller's books, records and
files relating to the Property. It is understood and agreed that Seller shall
have no obligation to obtain, commission or prepare any such books, records,
files, reports or studies not now in Seller's possession. Subject to the
foregoing, Seller agrees to make available to Purchaser for inspection and
copying, without limitation, the following books, records and files relating to
the Property, all to the extent the same are in Seller's possession:
(i)Tenant Information. Copies of the Leases and any financial statements or
other financial information of any tenants under the Leases (and the Lease
guarantors, if any), written information relative to the tenants' payment
histories, and tenant correspondence, to the extent Seller has the same in its
possession;
(ii)Commission Agreements. Copies of the Commission Agreements;
(iii)Plans. All available construction plans and specifications in Seller's
possession relating to the development, condition, repair and maintenance of the
Property, the Improvements and the Personal Property;
(iv)Permits; Licenses. Copies of any permits, licenses, or other similar
documents in Seller's possession relating to the use, occupancy or operation of
the Property; and
(v)Operating Costs and Expenses. All available records of any operating costs
and expenses for the Property in Seller's possession, including any repair and
maintenance costs incurred in the previous three (3) years.
3.3    Condition of the Property.
(a)Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser's behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an “AS IS” condition and “WITH ALL FAULTS,” known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property. This provision shall not be deemed to modify or diminish the
representations and warranties of Seller set forth in Section 4.1 hereof.
(b)To the fullest extent permitted by law, Purchaser does hereby unconditionally
waive and release Seller, and its partners, beneficial owners, officers,
directors, shareholders and employees from any present or future claims and
liabilities of any nature arising from or relating to the presence or alleged
presence of Hazardous Substances in, on, at, from, under or about the Property
or any adjacent property,

9

--------------------------------------------------------------------------------




including, without limitation, any claims under or on account of any
Environmental Law, regardless of whether such Hazardous Substances are located
in, on, at, from, under or about the Property or any adjacent property prior to
or after the date hereof. In addition, Purchaser does hereby covenant and agree
to defend, indemnify, and hold harmless Seller and its partners, beneficial
owners, officers, directors, shareholders and employees from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs or
expenses of whatever kind or nature, known or unknown, existing and future,
including any action or proceeding brought or threatened, or ordered by
governmental authorities, relating to any Hazardous Substances which may be
placed, located or released on the Property after the date of Closing.
Notwithstanding anything in the foregoing to the contrary, Purchaser shall not
be required to indemnify Seller for Hazardous Substances which existed prior to
the Closing Date, except as set forth in Section 3.1(c) hereof. The terms and
provisions of this paragraph shall survive the Closing hereunder.
3.4    Title and Survey. Within two (2) Business Days after the execution of
this Agreement, Seller shall order from the Title Company a preliminary owner's
title commitment with respect to the Property issued in favor of Purchaser (the
“Title Commitment”). Purchaser shall request that the Title Company make copies
of the Title Commitment, and copies of all underlying recorded exceptions
referenced in the Title Commitment, available to Seller on the Title Company's
website. Purchaser shall arrange for the preparation of one or more updates of
the Existing Survey (each and together, the “Survey”). Purchaser shall have
until the Business Day which is six (6) Business Days prior to the last day of
the Inspection Period to give written notice (the “First Title Notice”) to
Seller of such objections as Purchaser may have to any exceptions to title
disclosed in the Title Commitment or in any Survey or otherwise in Purchaser's
examination of title. From time to time at any time after the First Title Notice
and prior to the Closing Date, Purchaser may give written notice of exceptions
to title first appearing of record after the effective date of any updated title
commitment or matters of survey which would not have been disclosed by an
accurate updated examination of title or preparation of an updated ALTA survey
prior to date of the initial Title Commitment or the initial Survey. Seller
shall have the right, but not the obligation (except as to Monetary Objections
affecting the Property), to attempt to remove, satisfy or otherwise cure any
exceptions to title to which the Purchaser so objects. Within five (5) Business
Days after receipt of Purchaser's First Title Notice, Seller shall give written
notice to Purchaser informing the Purchaser of Seller's election with respect to
such objections. If Seller fails to give written notice of election within such
five (5) Business Day period, Seller shall be deemed to have elected not to
attempt to cure the objections (other than Monetary Objections). If Seller
elects to attempt to cure any objections, Seller shall be entitled to one or
more reasonable adjournments of the Closing of up to but not beyond the
thirtieth (30th) day following the initial date set for the Closing to attempt
such cure, but, except for Monetary Objections, Seller shall not be obligated to
expend any sums, commence any suits or take any other action to effect such
cure. Except as to Monetary Objections affecting the Property, if Seller elects,
or is deemed to have elected, not to cure any exceptions to title to which
Purchaser has objected or if, after electing to attempt to cure, Seller
determines that it is unwilling or unable to remove, satisfy or otherwise cure
any such exceptions, Purchaser's sole remedy hereunder in such event shall be
either (i) to accept title to the Property subject to such exceptions as if
Purchaser had not objected thereto and without reduction of the Purchase Price,
(ii) if such exceptions are matters first appearing of record after the date of
this Agreement, and arise by, through or under Seller, to terminate this
Agreement, or (iii) to terminate this Agreement within three (3) Business Days
after receipt of written notice from Seller either of Seller's election not to
attempt to cure any objection or of Seller's determination, having previously
elected to attempt to cure, that Seller is unable or unwilling to do so, or
three (3) Business Days after Seller is deemed hereunder to have elected not to
attempt to cure such objections (and upon any such termination under clause (ii)
or (iii) above, Escrow Agent shall return the Earnest Money to Purchaser).
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
Seller shall be obligated to cure or satisfy all Monetary Objections affecting
the Property at or prior to Closing, and Seller may use the proceeds of the
Purchase Price at Closing for such purpose.

10

--------------------------------------------------------------------------------




3.5    Operating Agreements. Prior to the expiration of the Inspection Period,
Purchaser will designate in a written notice to Seller which Operating
Agreements Purchaser will assume and which Operating Agreements will be
terminated by Seller at Closing; provided, however, that Seller shall not be
obligated to terminate, and Purchaser shall assume Seller's obligations arising
from and after Closing under, all Operating Agreements which cannot be
terminated by Seller upon no more than thirty (30) days prior notice or which
can be terminated by Seller only upon payment of a fee, premium, penalty or
other form of early termination compensation. Taking into account any credits or
prorations to be made pursuant to Article 5 hereof for payments coming due after
Closing but accruing prior to Closing, Purchaser will assume the obligations
arising from and after the Closing Date under those Operating Agreements which
Purchaser has designated will not be terminated. Seller, without cost to
Purchaser, shall terminate at Closing all Operating Agreements that are not so
assumed, to the extent any relates to the Property. If Purchaser fails to notify
Seller in writing on or prior to the expiration of the Inspection Period of any
Operating Agreements that Purchaser does not desire to assume at Closing,
Purchaser shall be deemed to have elected to assume all such Operating
Agreements and to have waived its right to require Seller to terminate such
Operating Agreements at Closing.
3.6    Termination of Agreement. Purchaser shall have until the expiration of
the Inspection Period to determine, in Purchaser's sole opinion and discretion,
the suitability of the Property for acquisition by Purchaser or Purchaser's
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6,
Escrow Agent shall pay the Earnest Money to Purchaser, whereupon, except for
those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails to so terminate
this Agreement prior to the expiration of the Inspection Period, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 3.6.
The parties acknowledge that this Agreement shall not be void or voidable for
lack of mutuality.
3.7    Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser's engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any of Seller's representatives or
obtained by Purchaser as a result of its inspection and investigation of the
Property, examination of Seller's books, records and files in respect of the
Property, or otherwise (collectively, the “Due Diligence Material”) shall be
used solely for the purpose of determining whether the Property is suitable for
Purchaser's acquisition and ownership thereof and for no other purpose
whatsoever. The terms and conditions which are contained in this Agreement and
all Due Diligence Material which is not published as public knowledge or which
is not generally available in the public domain shall be kept in strict
confidence by Purchaser and shall not be disclosed to any individual or entity
other than to those authorized representatives of Purchaser who need to know the
information for the purpose of assisting Purchaser in evaluating the Property
for Purchaser's potential acquisition thereof; provided however, that Purchaser
shall have the right to disclose any such information if required by applicable
law or as may be necessary in connection with any court action or proceeding
with respect to this Agreement. Purchaser shall and hereby agrees to indemnify
and hold Seller harmless from and against any and all loss, liability, cost,
damage or expense that Seller may suffer or incur (including, without
limitation, reasonable attorneys' fees actually incurred) as a result of the
unpermitted disclosure or use of any of the Due Diligence Material to any
individual or entity other than an appropriate representative of Purchaser and
Purchaser's prospective and actual counsel, accountants, professionals,
consultants, attorneys and lenders and/or the use of any Due Diligence Material
for any purpose other than as herein contemplated and permitted. If Purchaser or
Seller

11

--------------------------------------------------------------------------------




elects to terminate this Agreement pursuant to any provision hereof permitting
such termination, or if the Closing contemplated hereunder fails to occur for
any reason, Purchaser will promptly return to Seller all Due Diligence Material
in the possession of Purchaser and any of its representatives, and destroy all
copies, notes or abstracts or extracts thereof, as well as all copies of any
analyses, compilations, studies or other documents prepared by Purchaser or for
its use (whether in written or electronic form) containing or reflecting any Due
Diligence Material. In the event of a breach or threatened breach by Purchaser
or any of its representatives of this Section 3.7, Seller shall be entitled, in
addition to other available remedies, to an injunction restraining Purchaser or
its representatives from disclosing, in whole or in part, any of the Due
Diligence Material and any of the terms and conditions of this Agreement.
Nothing contained herein shall be construed as prohibiting or limiting Seller
from pursuing any other available remedy, in law or in equity, for such breach
or threatened breach. The provisions of this Section shall survive the Closing
and any earlier termination of this Agreement.
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS
4.1    Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties to Purchaser:
(a)Organization, Authorization and Consents. Seller is a duly organized and
validly existing limited liability company under the laws of the State of
Delaware. Seller has the right, power and authority to enter into this Agreement
and to convey the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.
(b)Action of Seller, Etc. Seller has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and upon the execution
and delivery of any document to be delivered by Seller on or prior to the
Closing, this Agreement and such document shall constitute the valid and binding
obligation and agreement of Seller, enforceable against Seller in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting the rights and remedies of creditors.
(c)No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.
(d)Litigation. To Seller's knowledge, Seller has received no written notice that
any investigation, action or proceeding is pending or threatened, which (i) if
determined adversely to Seller, materially and adversely affects the use or
value of the Property, or (ii) questions the validity of this Agreement or any
action taken or to be taken pursuant hereto, or (iii) involves condemnation or
eminent domain proceedings involving the Property or any portion thereof.
(e)Existing Leases. To Seller's knowledge, (i) other than the Leases listed in
Exhibit “E”, Seller has not entered into any contract or agreement with respect
to the occupancy of the Property or any portion or portions thereof which will
be binding on Purchaser after the Closing; (ii) the copies of the Leases
heretofore delivered by Seller to Purchaser are true, correct and complete
copies thereof; and (iii) the Leases have not been amended except as evidenced
by amendments similarly delivered and constitute the

12

--------------------------------------------------------------------------------




entire agreement between Seller and the tenants thereunder.
(f)Leasing Commissions. To Seller's knowledge, (i) there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof other than as disclosed in
Exhibit “C” attached hereto (the “Commission Agreements”), and (ii) there are no
agreements currently in effect relating to the management and leasing of the
Property other than as disclosed on said Exhibit “C”; and that all leasing
commissions, brokerage fees and management fees accrued or due and payable under
the Commission Agreements and the Management Agreement, as of the date hereof
and at the Closing have been or shall be paid in full; and that Seller shall
terminate the Management Agreement as to the Property at Closing at no cost to
Purchaser. Notwithstanding anything to the contrary contained herein, Purchaser
releases Seller from any responsibility for the payment of all leasing
commissions payable for (A) any new leases entered into after the Effective Date
that have been approved (or deemed approved) by Purchaser, and (B) the renewal,
expansion or extension of any Leases existing as of the Effective Date and
exercised or effected after the Effective Date, and (C) the provisions of this
section shall survive the Closing.
(g)Taxes and Assessments. Except as may be set forth on Exhibit “I” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property, which are still pending.
(h)Environmental Matters. Except as may be set forth in the Due Diligence
Material or as otherwise disclosed in writing by Seller, (A) Seller has received
no written notification that any governmental or quasi-governmental authority
has determined that there are any violations of any Environmental Law with
respect to the Property, (B) to Seller's knowledge, Seller has not received any
written notice that any governmental or quasi-governmental authority is
contemplating an investigation of the Property, with respect to a violation or
suspected violation of any Environmental Law, and (C) there is no written
documentation in Seller's possession indicating a violation of Environmental
Law, other than as may be disclosed in any environmental report to be delivered
by Seller to Purchaser during the Inspection Period.
(i)Compliance with Laws. To Seller's knowledge and except as set forth on
Exhibit “F”, Seller has received no written notice alleging any violations of
law, municipal or county ordinances, or other legal requirements with respect to
the Property or any portion thereof where such violations remain outstanding.
(j)Easements and Other Agreements. To Seller's knowledge, Seller has not
received any written notice of Seller's default in complying with the terms and
provisions of any of the covenants, conditions, restrictions or easements
constituting a Permitted Exception.
(k)Other Agreements. To Seller's knowledge, except for the Leases, the
Commission Agreements, the Management Agreement and the Permitted Exceptions,
there are no leases, Operating Agreements, management agreements, brokerage
agreements, leasing agreements or other agreements or instruments in force or
effect that grant to any person or any entity any right, title, interest or
benefit in and to all or any part of the Property or any rights relating to the
use, operation, management, maintenance or repair of all or any part of the
Property which will survive the Closing or be binding upon Purchaser other than
those which Purchaser has agreed in writing to assume prior to the expiration of
the Inspection Period (or is deemed to have agreed to assume) or which are
terminable upon thirty (30) days notice without payment of premium or penalty.
(l)Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject

13

--------------------------------------------------------------------------------




Purchaser to the withholding tax provisions of Section 1445 of the Internal
Revenue Code of 1986, as amended.
(m)Condemnation. Seller has received no written notice of the commencement of
any proceedings for taking by condemnation or eminent domain of any part of the
Property.
(n)Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.
(o)Property Condition. To Seller's actual knowledge, (i) there are no material,
physical defects to the Property that would have an adverse impact on the value
or operation of the Property, (ii) the Improvements have been constructed and
are being occupied, maintained, and operated in material compliance with all
applicable laws and regulations, and (iii) Seller has received no written notice
from any governmental agency claiming any violation of any of the same or
requesting or requiring the performance of any repairs, alterations or other
work in order to so comply.
The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed remade by Seller as of the Closing Date, with the
same force and effect as if made on, and as of, such date, subject to Seller's
right to update such representations and warranties by written notice to
Purchaser and in Seller's certificate to be delivered pursuant to Section 5.1(h)
hereof.
Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenants under the
Leases or the Property, and any other information pertaining to the Property or
the market and physical environments in which the Property is located. Purchaser
acknowledges (i) that Purchaser has entered into this Agreement with the
intention of making and relying upon its own investigation or that of
Purchaser's own consultants and representatives with respect to the physical,
environmental, economic and legal condition of the Property and (ii) that
Purchaser is not relying upon any statements, representations or warranties of
any kind, other than those specifically set forth in this Agreement or in any
document to be executed and delivered by Seller to Purchaser at the Closing,
made (or purported to be made) by Seller or anyone acting or claiming to act on
behalf of Seller. Purchaser will inspect the Property and become fully familiar
with the physical condition thereof and, subject to the terms and conditions of
this Agreement, shall purchase the Property in its “as is” condition, “with all
faults,” on the Closing Date. The provisions of this paragraph shall survive the
Closing until the expiration of any applicable statute of limitations.
4.2    Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller's knowledge” shall refer only to the actual knowledge of
Bert Collins, who has been actively involved in the management of Seller's
business in respect of the Property. The term “knowledge of Seller” or “to
Seller's knowledge” shall not be construed, by imputation or otherwise, to refer
to the knowledge of Seller, or any affiliate of Seller, or to any other partner,
beneficial owner, officer, director, agent, manager, representative or employee
of Seller, or any of their respective affiliates, or to impose on the individual
named above any duty to investigate the matter to which such actual knowledge,
or the absence thereof, pertains. There shall be no personal liability on the
part of the individual named above arising out of any representations

14

--------------------------------------------------------------------------------




or warranties made herein or otherwise.
4.3    Covenants and Agreements of Seller.
(a)Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Property, or modify or amend in any material
respect, or terminate, any of the existing Leases without Purchaser's prior
written consent in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned and which shall be deemed given unless withheld
by written notice to Seller given within three (3) Business Days after
Purchaser's receipt of Seller's written request therefor, each of which requests
shall be accompanied by a copy of any proposed modification or amendment of an
existing Lease or of any new Lease that Seller wishes to execute between the
Effective Date and the Closing Date, including, without limitation, a
description of any Tenant Inducement Costs and leasing commissions associated
with any proposed renewal or expansion of an existing Lease or with any such new
Lease. If Purchaser fails to notify Seller in writing of its approval or
disapproval within said three (3) Business Day period, such failure by Purchaser
shall be deemed to be the approval of Purchaser. At Closing, Purchaser shall
reimburse Seller for any Tenant Inducement Costs, leasing commissions or other
expenses, including reasonable attorneys' fees actually incurred, by Seller
pursuant to a renewal or expansion of any existing Lease or new Lease approved
(or deemed approved) by Purchaser hereunder.
(b)New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser's prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable without
cause (and without penalty or premium) on 30 days (or less) notice.
(c)Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller's past practices.
(d)Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the insurance policy covering the Improvements
which is currently in force and effect.
(e)Tenant Estoppel Certificates. Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing a written Tenant Estoppel Certificate in the form
attached hereto as Exhibit “H” signed by each tenant under each of the Leases;
provided that delivery of such signed Tenant Estoppel Certificates shall be a
condition of Closing only to the extent set forth in Section 6.1(c) hereof; and
in no event shall the inability or failure of Seller to obtain and deliver said
Tenant Estoppel Certificates (Seller having used its good faith efforts as set
forth above) be a default of Seller hereunder.
4.4    Representations and Warranties of Purchaser.
(a)Organization, Authorization and Consents. Purchaser is a corporation formed
under the laws of the State of Texas. Purchaser has the right, power and
authority to enter into this Agreement and to purchase the Property in
accordance with the terms and conditions of this Agreement, to engage in the
transactions contemplated in this Agreement and to perform and observe the terms
and provisions hereof..
(b)Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute

15

--------------------------------------------------------------------------------




the valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
(c)No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.
(d)Litigation. To Purchaser's knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.
The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser's right to update such representations and warranties by written
notice to Seller and in Purchaser's certificate to be delivered pursuant to
Section 5.2(d) hereof.
ARTICLE 5
CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS
5.1    Seller's Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser's delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents, all of which shall be duly executed, acknowledged and notarized where
required:
(a)Warranty Deed. A special warranty deed to the Land and Improvements, in the
form attached hereto as Schedule 1 (the “Warranty Deed”), subject only to the
Permitted Exceptions, and executed, acknowledged and sealed by Seller. The legal
descriptions of the Land set forth in said warranty deed shall be based upon and
conform to the applicable record title legal description contained in Seller's
vesting deed;
(b)Quitclaim Deed. If requested by Purchaser, one or more quitclaim deeds to the
Land and Improvements (or any portion or portions thereof), in form and
substance reasonably satisfactory to Seller, and executed, acknowledged and
sealed by Seller;
(c)Bill of Sale. A bill of sale for the Personal Property in the form attached
hereto as Schedule 3 (the “Bill of Sale”), without warranty as to the title or
condition of the Personal Property;
(d)Assignment and Assumption of Leases and Security Deposits. Two (2)
counterparts of an assignment and assumption of Leases and Security Deposits
and, to the extent required elsewhere in this Agreement, the obligations of
Seller under the Commission Agreements in the form attached hereto as Schedule 2
(the “Assignment and Assumption of Leases”), executed, acknowledged and sealed
by Seller;
(e)Assignment and Assumption of Operating Agreements. Two (2) counterparts of an
assignment and assumption of Operating Agreements in the form attached hereto as
Schedule 4 (the “Assignment and Assumption of Operating Agreements”), executed,
acknowledged and sealed by Seller;
(f)General Assignment. An assignment of the Intangible Property in the form
attached hereto as Schedule 5 (the “General Assignment”), executed, acknowledged
and sealed by Seller;

16

--------------------------------------------------------------------------------




(g)Seller's Affidavit. An owner's affidavit substantially in the form attached
hereto as Schedule 6 (“Seller's Affidavit”), stating that there are no known
boundary disputes with respect to the Property, that there are no parties in
possession of the Property other than Seller and the tenants under the Leases,
that there are no brokers except as disclosed herein, that any improvements or
repairs made by, or for the account of, or at the instance of Seller to or with
respect to the Property within ninety (90) days prior to the Closing have been
paid for in full (or that adequate provision has been made therefore to the
reasonable satisfaction of the Title Company), and including such other matters
as may be reasonably requested by the Title Company;
(h)Seller's Certificate. A certificate in the form attached hereto as Schedule 7
(“Seller's Certificate”);
(i)FIRPTA Certificate A FIRPTA Certificate in the form attached hereto as
Schedule 8;
(j)Evidence of Authority Such documentation as may reasonably be required by
Purchaser's title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered;
(k)Settlement Statement A settlement statement setting forth the amounts paid by
or on behalf of and/or credited to each of Purchaser and Seller pursuant to this
Agreement;
(l)Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;
(m)Certificates of Occupancy. To the extent the same are in Seller's possession,
original or photocopies of certificates of occupancy for all space within the
Improvements located on the Property;
(n)Leases. To the extent the same are in Seller's possession, original executed
counterparts of the Leases;
(o)Tenant Estoppel Certificates. All originally executed Tenant Estoppel
Certificates as may be in Seller's possession;
(p)Notices of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
“Tenant Notices of Sale”), which Purchaser shall send to each tenant under the
Leases informing such tenant of the sale of the Property and of the assignment
to and assumption by Purchaser of Seller's interest in the Leases and the
Security Deposits and directing that all rent and other sums payable for periods
after the Closing under such Lease shall be paid as set forth in said notices;
(q)Notices of Sale to Service Contractors and Leasing Agents. Seller will join
with Purchaser in executing notices, in form and content reasonably satisfactory
to Seller and Purchaser (the “Other Notices of Sale”), which Purchaser shall
send to each service provider and leasing agent under the Operating Contracts
and Commission Agreements (as the case may be) assumed by Purchaser at Closing
informing such service provider or leasing agent (as the case may be) of the
sale of the Property and of the assignment to and assumption by Purchaser of
Seller's obligations under the Operating Agreements and Commission Agreements
arising after the Closing Date and directing that all future statements or
invoices for services under such Operating Agreements and/or Commission
Agreements for periods after the Closing be directed to Seller or Purchaser as
set forth in said notices;
(r)Keys and Records. All of the keys to any door or lock on the Property and the
original

17

--------------------------------------------------------------------------------




tenant Leases in Seller's possession; and
(s)Other Documents. Such other documents as shall be reasonably requested by
Purchaser's title insurer to effectuate the purposes and intent of this
Agreement.
5.2    Purchaser's Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:
(a)Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed, acknowledged and sealed by Purchaser;
(b)Assignment and Assumption of Operating Agreements. Two (2) counterparts of
the Assignment and Assumption of Operating Agreements, executed, acknowledged
and sealed by Purchaser;
(c)General Assignment. Two (2) counterparts of the General Assignment, executed,
acknowledged and sealed by Purchaser;
(d)Purchaser's Certificate. A certificate in the form attached hereto as
Schedule 10 (“Purchaser's Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser's representations,
warranties and agreements contained in Section 4.4 hereof, with such
modifications thereto as may be appropriate in light of any change in
circumstances since the Effective Date;
(e)Notice of Sale to Tenants. The Tenant Notices of Sale, executed by Purchaser,
as contemplated in Section 5.1(r) hereof;
(f)Notices of Sale to Service Contractors and Leasing Agents. The Other Notices
of Sale to Service Contractors and Leasing Agents, as contemplated in Section
5.1(r) hereof;
(g)Settlement Statement A settlement statement setting forth the amounts paid by
or on behalf of and/or credited to each of Purchaser and Seller pursuant to this
Agreement;
(h)Evidence of Authority. If this Agreement is assigned as permitted herein, a
copy of resolutions of the Board of Directors of Purchaser, certified by the
Secretary or Assistant Secretary of Purchaser to be in force and unmodified as
of the date and time of Closing, authorizing the purchase contemplated herein,
the execution and delivery of the documents required hereunder, and designating
the signatures of the persons who are to execute and deliver all such documents
on behalf of Purchaser or if Purchaser is not a corporation, such documentation
as Seller may reasonably require to establish that this Agreement, the
transaction contemplated herein, and the execution and delivery of the documents
required hereunder, are duly authorized, executed and delivered; and
(i)International Investment and Trade in Services Survey Act. A BE-13 initial
claim form or exemption report, as appropriate; and
(j)Other Documents. Such other documents as shall be reasonably requested by
Seller's counsel to effectuate the purposes and intent of this Agreement.
5.3    Closing Costs. Seller shall pay the cost of the documentary stamps or
transfer taxes imposed by the State of Texas upon the conveyance of the Property
pursuant hereto, the attorneys' fees of Seller, the brokerage commission due
Seller's Broker and Buyer's Broker, the cost of title examination fees and base
premium for an owner's title policy, recording fees attributable to any title
curative matters of Seller, and all

18

--------------------------------------------------------------------------------




other costs and expenses incurred by Seller in closing and consummating the
purchase and sale of the Property pursuant hereto. Purchaser shall pay the cost
of any endorsements to the owner's title insurance policy, the cost of the
Survey, all recording fees on all instruments to be recorded in connection with
this transaction, the attorneys' fees of Purchaser, and all other costs and
expenses incurred by Purchaser in the performance of Purchaser's due diligence
inspection of the Property and in closing and consummating the purchase and sale
of the Property pursuant hereto.
5.4    Prorations and Credits. The items in this Section 5.4 shall be adjusted
and prorated between Seller and Purchaser as of 11:59 P.M. on the day preceding
the Closing, based upon the actual number of days in the applicable month or
year:
(a)Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Seller and Purchaser as of the Closing. If the Closing occurs prior to the
receipt by Seller of the tax bill for the calendar year or other applicable tax
period in which the Closing occurs, Taxes shall be prorated for such calendar
year or other applicable tax period based upon the prior year's tax bill, or, if
the appropriate jurisdiction has published 2012 valuations and tax rates before
Closing, pursuant to the estimated taxes based upon the 2012 valuation of the
Property.
(b)Reproration of Taxes. Within thirty (30) days after receipt of final bills
for Taxes, the party receiving said final tax bills shall furnish copies of the
same to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such items charged to or received by the parties for the year or other
applicable tax period. Purchaser and Seller shall make the appropriate adjusting
payment between them within thirty (30) days after presentment of the
calculation as to the reproration and appropriate back-up information. The
provisions of this Section 5.4(b) shall survive the Closing for a period of one
(1) year after the Closing Date.
(c)Rents, Income and Other Expenses. Rents and any other amounts paid to Seller
by the tenants under the Leases (and any new lease entered into in accordance
with the terms of this Agreement) shall be prorated as of the Closing Date and
be adjusted against the Purchase Price on the basis of a schedule which shall be
prepared by Seller and delivered to Purchaser for Purchaser's review and
approval at least five (5) days prior to Closing. Seller and Purchaser shall
prorate all rents, additional rent, common area maintenance charges, operating
expense contributions, tenant reimbursements and escalations, and all other
payments under the Leases (and any such new lease) received as of the Closing
Date so that at Closing Seller will receive monthly basic rent payments through
the day prior to the Closing Date and so that Seller will receive reimbursement
for all expenses paid by Seller through the day prior to the Closing Date for
which Seller is entitled to reimbursement under the Leases (including, without
limitation, Taxes) (such expenses shall be reasonably estimated if not
ascertainable as the Closing Date and then shall be re-adjusted as provided in
(g) below when actual amounts are determined), and so that the excess, if any,
is credited to Purchaser. Purchaser agrees to pay to Seller, upon receipt, any
rents or other payments by the tenants under the Leases with respect to the
Property that apply to periods prior to Closing but which are received by
Purchaser after Closing; provided, however, that any rents or other payments by
such tenants received by Purchaser after Closing shall be applied first to any
current amounts then owed to Purchaser by such tenants, with the balance, if
any, paid over to Seller to the extent of delinquencies existing on the date of
Closing to which Seller is entitled. It is understood and agreed that Purchaser
shall not be legally responsible to Seller for the collection of any rents or
other charges payable with respect to the Leases of Seller or any portion
thereof which are delinquent or past due as of the Closing Date; but Purchaser
agrees that Purchaser shall send monthly notices for a period of three (3)
consecutive months in an effort to collect any rents and charges not collected
as of the Closing Date. Seller hereby retains its right to pursue the tenants
under the Leases for sums due Seller for periods attributable to Seller's
ownership of the Property, but in no event shall Seller be permitted to seek
eviction of such tenants or the termination of their Leases. The provisions of
this Section 5.4(c) shall survive

19

--------------------------------------------------------------------------------




the Closing.
(d)Percentage Rents. Intentionally deleted.
(e)Tenant Inducement Costs. Set forth on Exhibit “J” attached hereto and made a
part hereof is a list of tenants at the Property with respect to which Tenant
Inducement Costs and/or leasing commissions have not been paid in full as of the
Effective Date. Seller shall pay all such Tenant Inducement Costs and leasing
commissions set forth in Exhibit “J” as and when the same are due and payable.
If said amounts have not been paid in full on or before Closing, Purchaser shall
receive a credit against the Purchase Price in the aggregate amount of all such
Tenant Inducement Costs and leasing commissions remaining unpaid at Closing, and
Purchaser shall assume the obligation to pay amounts payable after Closing up to
the amount of such credit received at Closing. Except as may be specifically
provided to the contrary elsewhere in this Agreement, Purchaser shall be
responsible for the payment of all Tenant Inducement Costs and leasing
commissions which become due and payable (whether before or after Closing) (i)
as a result of any renewals or extensions or expansions of existing Leases
approved or deemed approved by Purchaser in accordance with Section 4.3(a)
hereof between the Effective Date and the Closing Date and under any new Leases,
approved or deemed approved by Purchaser in accordance with said Section 4.3(a),
and (ii) all Tenant Inducement Costs and leasing commissions that first become
due and payable after Closing. Certain of the tenant improvement allowances will
be forfeited by Tenants if not used by a date certain.
(f)Security Deposits. Purchaser shall receive at Closing a credit for all
Security Deposits transferred and assigned to Purchaser at Closing in connection
with the Leases, together with a detailed inventory of such Security Deposits
certified by Seller at Closing.
(g)Operating Expenses. Personal property taxes, installment payments of special
assessment liens, vault charges, sewer charges, utility charges, and normally
prorated operating expenses actually paid or payable as of the Closing Date
shall be prorated as of the Closing Date and adjusted against the Purchase
Price, provided that within ninety (90) days after the Closing, Purchaser and
Seller will make a further adjustment for such taxes, charges and expenses which
may have accrued or been incurred prior to the Closing Date, but not collected
or paid at that date. To facilitate this proration, Seller will provide
Operating Expense payments and receipts as of Closing Date. In addition, within
ninety (90) days after the close of the fiscal year(s) used in calculating the
pass-through to tenants of operating expenses and/or common area maintenance
costs under the Leases (where such fiscal year(s) include(s) the Closing Date),
Seller and Purchaser shall, upon the request of either, re-prorate on a fair and
equitable basis in order to adjust for the effect of any credits or payments due
to or from tenants for periods prior to the Closing Date. All prorations shall
be made based on the number of calendar days in such year or month, as the case
may be. The provisions of this Section 5.4(g) shall survive the Closing.
ARTICLE 6
CONDITIONS TO CLOSING
6.1    Conditions Precedent to Purchaser's Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:
(a)Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;
(b)All representations and warranties of Seller as set forth in this Agreement
shall be true

20

--------------------------------------------------------------------------------




and correct in all material respects as of the date of this Agreement and as of
Closing, provided that solely for purposes of this subparagraph such warranties
and representations shall be deemed to be given without being limited to
Seller's knowledge and without modification (by update or otherwise, as provided
in Section 5.1(h) hereof);
(c)Tenant Estoppel Certificates from each of the Major Tenants, with each such
estoppel certificate (i) to be substantially in the form attached hereto as
Exhibit “H” or in such form as may be attached to a Tenant's Lease, (ii) to
confirm the terms of the applicable Lease as contained in the copies of the
Leases obtained by or delivered to Purchaser, and (iii) to confirm the absence
of any material defaults under the applicable Lease as of the date thereof. The
delivery of said Tenant Estoppel Certificates shall be a condition of Closing,
and the failure or inability of Seller to obtain and deliver said Tenant
Estoppel Certificates from any tenant, Seller having used its good faith efforts
to obtain the same from such tenant(s) under the Leases, shall not constitute a
default by Seller under this Agreement.
In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.
6.2    Conditions Precedent to Seller's Obligations. The obligations of Seller
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date:
(a)Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;
(b)Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and
(c)All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser's knowledge and without modification (by
update or otherwise, as provided in Section 5.2(d) hereof).


ARTICLE 7
CASUALTY AND CONDEMNATION
7.1    Casualty. Risk of loss up to and including the Closing Date shall be
borne by Seller. In the event of any immaterial damage or destruction to the
Property or any portion thereof, Seller and Purchaser shall proceed to close
under this Agreement, and Purchaser will receive (and Seller will assign to
Purchaser at the Closing Seller's rights under insurance policies to receive)
any insurance proceeds (including any rent loss insurance applicable to any
period on and after the Closing Date) due Seller as a result of such damage or
destruction and assume responsibility for such repair, and Purchaser shall
receive a credit at Closing for

21

--------------------------------------------------------------------------------




any deductible, uninsured or coinsured amount under said insurance policies. For
purposes of this Agreement, the term “immaterial damage or destruction” shall
mean such instances of damage or destruction: (i) which can be repaired or
restored at a cost of $1,000,000.00 or less; (ii) which can be restored and
repaired within one hundred eighty (180) days from the date of such damage or
destruction; and (iii) which are not so extensive as to allow any Major Tenant
to terminate its Lease on account of such damage or destruction.
In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten (10)
days after Purchaser is notified by Seller of such damage or destruction (and if
necessary the Closing Date shall be extended to give Purchaser the full 10-day
period to make such election): (i) terminate this Agreement, whereupon Escrow
Agent shall immediately return the Earnest Money to Purchaser, or (ii) proceed
to close under this Agreement, receive (and Seller will assign to Purchaser at
the Closing Seller's rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to the period on or after
the Closing Date) due Seller as a result of such damage or destruction (less any
amounts reasonably expended for restoration or collection of proceeds) and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, Seller will cooperate with Purchaser after the Closing
to assist Purchaser in obtaining the insurance proceeds from Seller's insurers.
For purposes of this Agreement “material damage or destruction” shall mean all
instances of damage or destruction that are not immaterial, as defined herein.
7.2    Condemnation. If, prior to the Closing, all or any part of the Property
is subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” means such instances of Taking of the Property: (i) which do
not result in a taking of any portion of the building structure of the building
occupied by tenants on the Property; (ii) which do not result in a decrease in
the number of parking spaces at the Property (taking into account the number of
additional parking spaces that can be provided within one hundred eighty (180)
days of such Taking); and (iii) which are not so extensive as to allow either of
the tenants under the Leases to terminate their respective Lease or abate or
reduce rent payable thereunder [unless business loss or rent insurance (subject
to applicable deductibles) or condemnation award proceeds shall be available in
the full amount of such abatement or reduction, and Purchaser shall receive a
credit at Closing for such deductible amount] on account of such Taking.
In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within thirty
(30) days after receipt of such notice from Seller, elect to terminate this
Agreement, or Purchaser may choose to proceed to close. If Purchaser chooses to
terminate this Agreement in accordance with this Section 7.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement “material Taking “ means all instances
of a Taking that are not immaterial, as defined herein.
If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property

22

--------------------------------------------------------------------------------




contemplated by this Agreement, less any interest taken by eminent domain or
condemnation, or sale in lieu thereof, shall be effected with no further
adjustment and without reduction of the Purchase Price, and at the Closing,
Seller shall assign, transfer, and set over to Purchaser all of the right,
title, and interest of Seller in and to any awards applicable to the Property
that have been or that may thereafter be made for such Taking. At such time as
all or a part of the Property is subjected to a bona fide threat of condemnation
and Purchaser has not elected to terminate this Agreement as provided in this
Section 7.2, and provided that the Inspection Period has expired, (i) Purchaser
shall thereafter be permitted to participate in the proceedings as if Purchaser
were a party to the action, and (ii) Seller shall not settle or agree to any
award or payment pursuant to condemnation, eminent domain, or sale in lieu
thereof without obtaining Purchaser's prior written consent thereto in each
case.
ARTICLE 8
DEFAULT AND REMEDIES
8.1    Purchaser's Default. If Purchaser fails to consummate this transaction
for any reason other than the default of Seller, failure of a condition to
Purchaser's obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser's default, and that
said Earnest Money is a reasonable estimate of Seller's probable loss in the
event of default by Purchaser. Seller's retention of said Earnest Money is
intended not as a penalty, but as full liquidated damages. The right to retain
the Earnest Money as full liquidated damages is Seller's sole and exclusive
remedy in the event of default hereunder by Purchaser, and Seller hereby waives
and releases any right to (and hereby covenants that it shall not) sue the
Purchaser: (a) for specific performance of this Agreement, or (b) to recover
actual damages in excess of the Earnest Money. The foregoing liquidated damages
provision shall not apply to or limit Purchaser's liability for Purchaser's
obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this Agreement or for
Purchaser's obligation to pay to Seller all attorneys' fees and costs of Seller
to enforce the provisions of this Section 8.1. Purchaser hereby waives and
releases any right to (and hereby covenants that it shall not) sue Seller or
seek or claim a refund of said Earnest Money (or any part thereof) on the
grounds it is unreasonable in amount and exceeds Seller's actual damages or that
its retention by Seller constitutes a penalty and not agreed upon and reasonable
liquidated damages.
8.2    Seller's Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser's default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of the obligation of Seller to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder. Purchaser shall be deemed to have elected
to terminate this Agreement and to receive a return of the Earnest Money from
Escrow Agent if Purchaser fails to file suit for specific performance against
Seller in a court having jurisdiction on or before one hundred twenty (120) days
following the date upon which the Closing was to have occurred.
ARTICLE 9
ASSIGNMENT
9.1    Assignment. Subject to the next following sentence, this Agreement and
all rights and obligations hereunder shall not be assignable by any party
without the written consent of the other.

23

--------------------------------------------------------------------------------




Notwithstanding the foregoing to the contrary, this Agreement and Purchaser's
rights hereunder may be transferred and assigned to any entity controlled by or
under common control with Purchaser. Any assignee or transferee under any such
assignment or transfer by Purchaser as to which Seller's written consent has
been given or as to which Seller's consent is not required hereunder shall
expressly assume all of Purchaser's duties, liabilities and obligations under
this Agreement by written instrument delivered to Seller as a condition to the
effectiveness of such assignment or transfer. No assignment or transfer shall
relieve the original Purchaser of any duties or obligations hereunder, and the
written assignment and assumption instrument shall expressly so provide. For
purposes of this Section 9.1, the term “control” shall mean the ownership of at
least fifty percent (50%) of the applicable entity. Subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns. This Agreement is not intended and shall not be construed to
create any rights in or to be enforceable in any part by any other persons.
ARTICLE 10
BROKERAGE COMMISSIONS
10.1    Broker. Upon the Closing, and only in the event the Closing occurs,
Seller shall pay a brokerage commission to Holliday Fenoglio Fowler, L.P.
(“Seller's Broker”) and to Presidio Group, LLC (“Buyer's Broker”, with Seller's
Broker and Buyer's Broker being herein collectively referred to as “Broker”)
pursuant to a separate agreement between Seller and Broker. The brokerage
commission to Buyer's Broker is one and one-tenth percent (1.1%) of the Purchase
Price. Seller's Broker is representing Seller in this transaction and Buyer's
Broker is representing Buyer in this transaction. Broker has joined in the
execution of this Agreement for the purpose of acknowledging and agreeing that
no real estate commission shall be earned by it or due it if the transaction
contemplated herein does not close for any reason whatsoever. Broker
acknowledges and agrees that it shall look solely to Seller, and not to
Purchaser, for the payment of such commission, and Broker hereby waives and
releases any present or future claims against Purchaser for the payment of such
commission. In addition, Broker (upon receipt of its brokerage commission)
agrees to execute and deliver to Seller and Purchaser at the Closing a release
and waiver of any claim Broker may have against Purchaser or the Property.
Broker shall and does hereby indemnify and hold Purchaser and Seller harmless
from and against any and all liability, loss, cost, damage, and expense,
including reasonable attorneys' fees actually incurred and costs of litigation,
Purchaser or Seller shall ever suffer or incur because of any claim by any
agent, salesman, or broker, whether or not meritorious, for any fee, commission
or other compensation with regard to this Agreement or the sale and purchase of
the Property contemplated hereby, and arising out of any acts or agreements of
Broker. Seller shall and does hereby indemnify and hold Purchaser harmless from
and against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys' fees actually incurred and costs of litigation, Purchaser
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with regard to this Agreement or the sale and purchase of the
Property contemplated hereby, and arising out of any acts or agreements of
Seller, including any claim asserted by Broker. Likewise, Purchaser shall and
does hereby indemnify and hold Seller free and harmless from and against any and
all liability, loss, cost, damage, and expense, including reasonable attorneys'
fees actually incurred and costs of litigation, Seller shall ever suffer or
incur because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with respect to this
Agreement or the sale and purchase of the Property contemplated hereby and
arising out of the acts or agreements of Purchaser. This Section 10.1 shall
survive the Closing or any earlier termination of this Agreement.







24

--------------------------------------------------------------------------------




ARTICLE 11
MISCELLANEOUS
11.1    Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile transmission or other
electronic transmission, or sent by U.S. registered or certified mail, return
receipt requested, postage prepaid, to the addresses or facsimile numbers set
out below or at such other addresses as are specified by written notice
delivered in accordance herewith:
PURCHASER:        RORASA, INC.
c/o Presidio Management, LLC
1777 N.E. Loop 410, Suite 200
San Antonio, Texas 78217
Email: jorgelsevilla@hotmail.com
Facsimile: (210) 826-9002
with a copy to:            Carl R. Oliver
Norman & Oliver, P.C.
7373 Broadway, Suite 504
San Antonio, Texas 78209
Facsimile: (210) 804-7676




with a copy to:        Anthony W. Eugenio
Presidio Group
1777 N.E. Loop 410, Suite 910
San Antonio, Texas 78217
Facsimile: (210) 826-9002


SELLER:            Wells VAF-Parkway at Oak Hill, LLC
6200 The Corners Parkway
Suite 250
Atlanta, Georgia 30092
Attention: Parker Hudson
Facsimile: (770) 243-8692


with a copy to:            McGuireWoods LLP
1230 Peachtree Street, N.E.
Suite 2100
Atlanta, Georgia 30309
Attention: Stephen D. Peterson, Esq.
Facsimile: (404) 443-5764
Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such

25

--------------------------------------------------------------------------------




transmission if transmitted and confirmed prior to 5:00 p.m. local Atlanta,
Georgia time on a Business Day and otherwise shall be deemed effectively given
or received on the first Business Day after the day of transmission of such
notice and confirmation of such transmission. Refusal to accept delivery shall
be deemed delivered. Any notice may be given by a party's attorney.
11.2    Possession. Full and exclusive possession of the Property, subject to
the Permitted Exceptions and the rights of the tenants under the Leases, shall
be delivered by Seller to Purchaser on the Closing Date.
11.3    Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.
11.4    Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party may, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. Seller and Purchaser will each have the right
to approve the press release of the other party issued in connection with the
Closing, which approval may not be unreasonably withheld or delayed. No party
may record this Agreement or any notice hereof.
11.5    Discharge of Obligations. The acceptance by Purchaser of Seller's
Warranty Deed hereunder shall be deemed to constitute the full performance and
discharge of each and every warranty and representation made by Seller and
Purchaser herein and every agreement and obligation on the part of Seller and
Purchaser to be performed pursuant to the terms of this Agreement, except those
warranties, representations, covenants and agreements which are specifically
provided in this Agreement to survive Closing.
11.6    Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.
11.7    Construction. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
11.8    Sale Notification Letters. Promptly following the Closing, Purchaser
shall deliver the Tenant Notices of Sale to each of the respective tenants under
the Leases and the Other Notices of Sale to each service provider and leasing
agent, the obligations under whose respective Operating Agreements and
Commission Agreements Purchaser has assumed at Closing. The provisions of this
Section shall survive the Closing.
11.9    Access to Records Following Closing. Purchaser agrees that for a period
of two (2) years

26

--------------------------------------------------------------------------------




following the Closing, Seller shall have the right during regular business
hours, on five (5) days' written notice to Purchaser, to examine and review at
Purchaser's office (or, at Purchaser's election, at the Property), the books and
records relating to the ownership and operation of the Property which were
delivered by Seller to Purchaser at the Closing. Likewise, Seller agrees that
for a period of two (2) years following the Closing, Purchaser shall have the
right during regular business hours, on five (5) days' written notice to Seller,
to examine and review at Seller's office, all books, records and files, if any,
retained by Seller relating to the ownership and operation of the Property by
Seller prior to the Closing. The provisions of this Section shall survive the
Closing.
11.10    General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party's right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by both Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed and interpreted under the laws of the State of
Texas. Except as otherwise provided herein, all rights, powers, and privileges
conferred hereunder upon the parties shall be cumulative but not restrictive to
those given by law. All personal pronouns used in this Agreement, whether used
in the masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.
11.11    Attorney's Fees. If Purchaser or Seller brings an action at law or
equity against the other in order to enforce the provisions of this Agreement or
as a result of an alleged default under this Agreement, the prevailing party in
such action shall be entitled to recover court costs and reasonable attorney's
fees actually incurred from the other.
11.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same original. To facilitate the execution and delivery of this Agreement, the
parties may execute and exchange counterparts of the signature pages by
facsimile, and the signature page of either party to any counterpart may be
appended to any other counterpart.
ARTICLE 12
INDEMNIFICATION
12.1    Indemnification by Seller. Following the Closing and subject to Sections
12.3 and 12.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, members, officers,
directors, employees, representatives and agents of each of the foregoing
(collectively, “Purchaser-Related Entities”) harmless from and against any and
all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys' fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), arising out
of, or in any way relating to, (a) any breach of any representation or warranty
of Seller contained in this Agreement or in any Closing Document, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.

27

--------------------------------------------------------------------------------




12.2    Indemnification by Purchaser. Following the Closing and subject to
Sections 12.3 and 12.4, Purchaser (and Purchaser's permitted assignees to whom
any rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall
indemnify and hold Seller, its affiliates, and partners, and the partners,
shareholders, officers, directors, employees, representatives and agents of each
of the foregoing (collectively, “Seller-Related Entities”) harmless from any and
all Losses arising out of, or in any way relating to, (a) any breach of any
representation or warranty by Purchaser contained in this Agreement or in any
Closing Document, and (b) any breach of any covenant of Purchaser contained in
this Agreement which survives the Closing or in any Closing Documents.
12.3    Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 12.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 12.1 above exceeds the Basket Limitation and, in such event, Seller
shall be responsible for the entire amount including all amounts representing
the Basket Limitation, (b) in no event shall the liability of Seller with
respect to the indemnification provided for in Section 12.1 above exceed in the
aggregate the Cap Limitation, (c) if prior to the Closing, Purchaser obtains
knowledge of any inaccuracy or breach of any representation, warranty or
covenant of Seller contained in this Agreement (a “Purchaser-Waived Breach”) and
nonetheless proceeds with and consummates the Closing, then Purchaser and any
Purchaser-Related Entities shall be deemed to have waived and forever renounced
any right to assert a claim for indemnification under this Article 12 for, or
any other claim or cause of action under this Agreement, at law or in equity on
account of any such Purchaser-Waived Breach, and (d) notwithstanding anything
herein to the contrary, the Basket Limitation and the Cap Limitation shall not
apply with respect to Losses suffered or incurred as a result of breaches of any
covenant or agreement of Seller set forth in Section 5.3, Section 5.4 or Section
10.1 of this Agreement, and the Cap Limitation shall be inapplicable in the
event of Seller's fraud or intentional misrepresentation.
12.4    Survival. The representations, warranties and covenants contained in
this Agreement and the Closing Documents shall survive until the date which is
three hundred sixty five (365) days after the Closing, unless a longer or
shorter survival period is expressly provided for in this Agreement, or unless
prior to the date which is three hundred sixty five (365) days after the
Closing, Purchaser or Seller, as the case may be, delivers written notice to the
other party of such alleged breach specifying with reasonable detail the nature
of such alleged breach and files an action with respect thereto within one
hundred twenty (120) days after the giving of such notice.
12.5    Indemnification as Sole Remedy. If the Closing has occurred, the sole
and exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 3.3(b),
Section 10.1, and this Article 12.



















28

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.
SELLER:
Wells VAF - Parkway at Oak Hill, LLC,
a Delaware limited liability company


By:
Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability company,
its sole member



By:
Wells Investment Management Company, LLC, a Georgia limited liability company,
its manager

    
By: /s/ Christopher D. Daniels                    
Name: Christopher D. Daniels                    
Title: President                    


PURCHASER:
RORASA, INC., a Texas corporation




By: /s/ Jorge L. Sevilla                            
JORGE L. SEVILLA, President




IN WITNESS WHEREOF, the undersigned Brokers have joined in the execution and
delivery hereof solely for the purpose of evidencing their rights and
obligations under the provisions of Section 10.1 hereof.
SELLER' S BROKER:


Date of Execution:
By: /s/ Todd Savage                            
Name: Todd Savage                        
March 12, 2011                Title: Managing
Director                            
__________:


Date of Execution:                BUYER'S BROKER Presidio Group, LLC


By: /s/ Anthony W. Eugenio                            
Name: Anthony W. Eugenio                            
March 9, 2012                    Title: President                            



--------------------------------------------------------------------------------




EXHIBIT “A”
DESCRIPTION OF LAND






TRACT 1:
Lot, I, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300035 of the Official Public Records of Travis
County, Texas, being more particularly described by metes and bounds shown on
Exhibit "A" attached hereto and made a part hereof.
TRACT 2:
Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County Texas, according to the map or plat thereof,
recorded under Document No, 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Exhibit "B" attached hereto and made part hereof.


TRACT 3:
Easement Estate for access, appurtenant to Tracts 1 and 2, created in that
certain Joint Access and Easement Agreement dated October 27, 2005, by and
between Champion Partners Group, Ltd., and AAW Oak Hill, Ltd., recorded under
Document No. 2005209114 of the Official Public Records of Travis County, Texas;
being over and across that certain 0.336 acre portion of Lots I and 2, Block
"A", OAK HILL TECHNOLOGY PARK SUBDIVISION, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded under Document No.
200080208 of the Official Public Records of Travis County. Texas. Said 0.335
acres being more particularly described by metes and bounds shown on Exhibit "C"
attached hereto and made part hereof.











































--------------------------------------------------------------------------------




EXHIBIT “B”
LIST OF PERSONAL PROPERTY


Lobby Furniture


Bldg. 1                Bldg. 2
5 Benches            3 Benches
1 End Table            2 End Tables
1 Round Table            1 Round Table
3 Chairs            2 Coffee Tables
4 Planter Pots            6 Chairs
5 Planter Pots


Computers/Other Furniture


1 Dell Optiplex 745 Computer (for energy management system)
1 Dell Optiplex 745 Computer (for access control system)
1 18” Dell Flatscreen Monitor
1 HP Photosmart C309 Printer/Scanner/Copier
1 Tool Cabinet
1 Mini-refrigerator
1 2-Drawer File Cabinet (30” x 20”)
1 Desk for Computers
1 6' Folding Table
2 Chairs


Tools/Equipment


2 6' Ladders (1 per building)
1 8' Ladder
1 10' Ladder
1 Hand Truck
1 Cordless Drill
1 Drill Bit Set
2 Screwdriver Sets
1 Nut Driver Set
1 Caulk Gun
1 Wire Stripper/Cutter
1 Mini Data Logger
1 Grease Gun
1 Portable Blower
1 5-gal. Wetvac
1 Infrared Thermometer
1 Clamp-on Ammeter





--------------------------------------------------------------------------------




EXHIBIT “C”
LIST OF COMMISSION AGREEMENTS


I.    Commission Agreements Entered Into By Seller During Its Ownership of
Property:
Registration and Commission Agreement, dated April 21, 2010, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Jackson & Cooksey, Inc., as Broker, for the Lease with Communication Workers of
America, an unincorporated national association, as Tenant


Registration and Commission Agreement, dated September 24, 2009, between Wells
VAF - Parkway at Oak Hill, LLC, a Delaware limited liability company, as
Landlord, and Oxford Alliance Services, LLC, dba Oxford Commercial, as Broker,
for the Lease with Surveying and Mapping, Inc., a Texas corporation, as Tenant


Registration and Commission Agreement, dated December 11, 2009, between Wells
VAF - Parkway at Oak Hill, LLC, a Delaware limited liability company, as
Landlord, and HPI Corporate Services, LLC, as Broker, for the Lease with Wells
Fargo Bank, N.A., a national banking association, as Tenant


Registration and Commission Agreement, dated April 28, 2011, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Jones Lang LaSalle Brokerage Inc., a Texas corporation, as Broker, for the Lease
with Inc Research, LLC, a Delaware limited liability company, as Tenant


Exclusive Marketing and Leasing Agreement between Wells VAF - Parkway at Oak
Hill, LLC and Stream Realty Partners dated October 20, 2008.


II.    Commission Agreements Not Entered Into By Seller, But Affecting the
Property:
None
III.
List of Tenants and Prospective Tenants for Which Commissions Will be Payable By
Purchaser Post-Closing if a Lease (or Expansion, Renewal or Extension) is
Entered Into Within 90 Days After Closing Date:

None







--------------------------------------------------------------------------------




EXHIBIT “D”
FORM OF ESCROW AGREEMENT
THIS ESCROW AGREEMENT (the “Agreement”), made and entered into this       day of
_________ __, 2012, by and among _______________________________ (hereinafter
referred to as “Purchaser”), Wells VAF-Parkway at Oak Hill, LLC (hereinafter
referred to as “Seller”), and CHICAGO TITLE OF TEXAS, LLC (hereinafter referred
to as “Escrow Agent”).
W I T N E S S E T H:
WHEREAS, Purchaser and Seller have entered into that certain Purchase and Sale
Agreement fully executed March ___, 2012 (hereinafter referred to as the
“Contract”); and
WHEREAS, Section 2.3(a) of said Contract provides for Purchaser's payment to
Escrow Agent, contemporaneously with Purchaser's execution and delivery of the
Contract to Seller, of Three Hundred Thousand and No/100 Dollars ($300,000.00)
as Initial Earnest Money (as defined in the Contract) to be held and applied by
said Escrow Agent in accordance with this Agreement; and
WHEREAS, Section 2.3(b) of the Contract provides for Purchaser's payment to
Escrow Agent, no later than the expiration of the “Inspection Period” (as
defined in the Contract) of the additional sum of Three Hundred Thousand and
No/100 Dollars ($300,000.00) as the Additional Earnest Money (as defined in the
Contract); and
WHEREAS, the parties hereto desire to set forth the terms and conditions of
Escrow Agent's holding, investment and disbursement of the Escrow Funds (as
hereinafter defined).
NOW, THEREFORE, for and in consideration of the agreements set forth in the
Contract and the mutual covenants set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:
1.    Escrow Agent does hereby acknowledge receipt of a check or wire transfer,
payable to the order of Escrow Agent, in the amount of Three Hundred Thousand
and No/100 Dollars ($300,000.00) as the Initial Earnest Money (as defined in the
Contract). Said Initial Earnest Money, together with any Additional Earnest
Money actually deposited by Purchaser with Escrow Agent pursuant to the terms of
the Contract, all interest and other income earned on the Initial Earnest Money,
any Additional Earnest Money and interest thereon being herein referred to as
the “Escrow Funds”. Escrow Agent hereby agrees to hold, administer, and disburse
the Escrow Funds pursuant to this Agreement and the Contract. Escrow Agent shall
invest the Escrow Funds in a money market account with a national banking
association or other bank acceptable to Seller and Purchaser in the San Antonio,
Texas metropolitan area. All interest or other income shall be earned for the
account of Purchaser and shall be held, invested and disbursed as a part of the
Escrow Funds hereunder. Purchaser's Federal Identification Number for purposes
of this Agreement is _____________. Escrow Agent's fee, if any, for services
rendered hereunder shall be paid one-half (1/2) by Purchaser and one-half (1/2)
by Seller.
2.    At such time as Escrow Agent receives written notice from either Purchaser
or Seller, or both, setting forth the identity of the party to whom such Escrow
Funds (or portions thereof) are to be disbursed and further setting forth the
specific section or paragraph of the Contract pursuant to which the disbursement
of such Escrow Funds (or portions thereof) is being requested, Escrow Agent
shall disburse such Escrow Funds pursuant to such notice; provided, however,
that if such notice is given by either Purchaser or Seller but not both, Escrow
Agent shall (i) promptly notify the other party (either Purchaser or Seller, as
the case may be) that Escrow Agent has received a request for disbursement, and
(ii) withhold disbursement of such



--------------------------------------------------------------------------------




Escrow Funds for a period of ten (10) days after receipt of such notice of
disbursement and if Escrow Agent receives written notice from either Purchaser
or Seller within said ten (10) day period which notice countermands the earlier
notice of disbursement, then Escrow Agent shall withhold such disbursement until
both Purchaser and Seller can agree upon a disbursement of such Escrow Funds.
Purchaser and Seller hereby agree to send to the other, pursuant to Paragraph 6
below, a duplicate copy of any written notice sent to Escrow Agent and
requesting any such disbursement or countermanding a request for disbursement.
3.    In performing any of its duties hereunder, Escrow Agent shall not incur
any liability to anyone for any damages, losses, or expenses, except for willful
default, gross negligence, fraud or breach of trust, and it shall accordingly
not incur any such liability with respect to (i) any action taken or omitted in
good faith upon advice of its legal counsel given with respect to any questions
relating to the duties and responsibilities of Escrow Agent under this
Agreement, or (ii) any action taken or omitted in reliance upon any instrument,
including any written notice or instruction provided for in this Agreement, not
only as to its due execution and the validity and effectiveness of its
provisions but also as to the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a proper person or persons, and to conform with the
provisions of this Agreement.
4.    Notwithstanding the provisions of Paragraph 2 above, in the event of a
dispute between Purchaser and Seller sufficient in the sole discretion of Escrow
Agent to justify its doing so or in the event that Escrow Agent has not
disbursed the Escrow Funds on or before the date which is six (6) months from
the date hereof, Escrow Agent shall be entitled to tender the Escrow Funds into
the registry or custody of any court of competent jurisdiction, together with
such legal pleadings as it may deem appropriate, and thereupon be discharged
from all further duties and liabilities under this Agreement. Any such legal
action may be brought in such court as Escrow Agent shall determine to have
jurisdiction thereof.
5.    Purchaser and Seller hereby agree to indemnify and hold Escrow Agent
harmless against any and all losses, claims, damages, liabilities, and expenses,
including, without limitation, reasonable costs of investigation and legal
counsel fees, which may be imposed upon Escrow Agent or incurred by Escrow Agent
in connection with the performance of its duties hereunder, including, without
limitation, any litigation arising from this Agreement or involving the subject
matter hereof.
6.    Wherever any notice or other communication is required or permitted
hereunder, such notice or other communication shall be in writing and shall be
delivered by overnight courier, hand delivery, or sent by U.S. registered or
certified mail, return receipt requested, postage prepaid, to the addresses set
out below or at such other addresses as are specified by written notice
delivered in accordance herewith:
PURCHASER:        Rorasa, Inc.
c/o Presidio Management, LLC
1777 N.E. Loop 410, Suite 200
San Antonio, Texas 78217
Email: jorgelsevilla@hotmail.com
Facsimile: (210) 826-9002
with a copy to:            Carl R. Oliver
Norman & Oliver, P.C.
7373 Broadway, Suite 504
San Antonio, Texas 78209
Facsimile: (210) 804-7676
            



--------------------------------------------------------------------------------




with a copy to:            Anthony W. Eugenio
Presidio Group
1777 N.E. Loop 410, Suite 910
San Antonio, Texas 78217
Facsimile: (210) 826-9002




SELLER:             Wells VAF-Parkway at Oak Hill, LLC
6200 The Corners Parkway
Suite 250
Atlanta, Georgia 30092
Attention:
Facsimile:
with a copy to:            McGuireWoods LLP
1230 Peachtree Street, N.E.
Suite 2100
Atlanta, Georgia 30309
Attention: Stephen D. Peterson, Esq.
Facsimile: (404) 443-5764
ESCROW AGENT:        Chicago Title of Texas, LLC
270 N. Loop 1604 East, Suite 115
San Antonio, Texas 78232
Attn: Douglas Becker
Facsimile: (210) ___________


Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile transmission shall be deemed effectively given or
received on the first business day after the day of transmission of such notice
and confirmation of such transmission.
7.    This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors, and assigns. Any and all rights granted to any of
the parties hereto may be exercised by their agents or personal representatives.
8.    Time is of the essence of this Agreement.
9.    If proceedings shall be instituted before any court of competent
jurisdiction for the resolution of any dispute arising under this Agreement
between any parties hereto, then upon final resolution of such dispute, the
prevailing party in such dispute shall be promptly paid by the nonprevailing
party therein all of such prevailing party's attorneys' fees and expenses, court
costs and costs of appeal actually incurred in connection with such proceeding.
10.    This Agreement is governed by and is to be construed under the laws of
the State of Texas and may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.
[Signatures begin on next page]



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have signed and sealed this Agreement as
of the day, month and year first above written.
SELLER:


Wells VAF - Parkway at Oak Hill, LLC,
a Delaware limited liability company


By:
Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability company,
its sole member



By:
Wells Investment Management Company, LLC, a Georgia limited liability company,
its manager

    
By:                    
Name:                    
Title:                    
[Signatures continue on next page]





--------------------------------------------------------------------------------




PURCHASER:
RORASA, INC.,
a Texas corporation
By:                        
Name:                        
Title:                        
ESCROW AGENT:
CHICAGO TITLE OF TEXAS, LLC
By:                        
Name:                        
Title:                        
(CORPORATE SEAL)





--------------------------------------------------------------------------------




EXHIBIT “E”
LIST OF LEASES
Office Lease, with an effective date of October 26, 2010, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Wells Fargo Bank, N.A., a national banking association, as Tenant; as affected
by the Commencement Letter, executed as of February 17, 2011.


Office Lease, with an effective date of February 22, 2010, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Wells Fargo Bank, N.A., a national banking association, as Tenant; as affected
by the letter agreement dated June 30, 2010, executed as of July 14, 2010; as
amended by First Amendment to Office Lease, entered into on December 31, 2010;
as affected by the Commencement Letter, dated April 25, 2011, executed as of May
23, 2011; as amended by Second Amendment to Office Lease, entered into on
October 21, 2011.


Office Lease, with an effective date of October 15, 2009, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Sierra Systems, Inc., a Washington corporation, as Tenant; as affected by the
Commencement Letter, executed as of February 16, 2010; as amended by First
Amendment to Office Lease, with an effective date of December 1, 2009.


Office Lease, with an effective date of October 22, 2009, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
QD Solutions, Inc., a Texas corporation, as Tenant; as affected by the
Commencement Letter, executed as of December 21, 2009.


Office Lease, with an effective date of March 31, 2010, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Communication Workers of America, an unincorporated national association, as
Tenant; as affected by the Commencement Letter, executed as of April 12, 2011.


Office Lease, with an effective date of June 19, 2009, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Espey Consultants, Inc., a Texas corporation, as Tenant; as affected by the
Commencement Letter, executed as of March 3, 2011.


Office Lease, with an effective date of August 22, 2011, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Inc Research, LLC, a Delaware limited liability company, as Tenant


Office Lease, with an effective date of November 20, 2009, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Surveying and Mapping, Inc., a Texas corporation, as Tenant; as affected by the
Commencement Letter, executed as of February 16, 2010; as amended by First
Amendment to Office Lease, with an effective date of December 30, 2009; as
affected by the letter agreement dated March 5, 2010; as amended by Second
Amendment to Office Lease, with an effective date of March 22, 2010; as affected
by the letter agreement dated May 18, 2010; as amended by Third Amendment to
Office Lease, with an effective date of July 14, 2010; as amended by Fourth
Amendment to Office Lease, with an effective date of September 1, 2010; as
amended by Fifth Amendment to Office Lease, with an effective date of November
23, 2010; as amended by Sixth Amendment to Office Lease, with an effective date
of September 19, 2011.


Rooftop and Cabling Agreement, entered into as of July 12, 2011, between Wells
VAF - Parkway at Oak Hill, LLC, a Delaware limited liability company, as
Landlord, and Surveying and Mapping, Inc., a Texas corporation, as Tenant.



--------------------------------------------------------------------------------








EXHIBIT “F”
EXCEPTION SCHEDULE


None





--------------------------------------------------------------------------------




EXHIBIT “G”
LIST OF OPERATING AGREEMENTS


That certain Service Agreement dated January 17, 2011, by and between ABC Home &
Commercial Services, as Contractor, and Wells Real Estate Services, LLC, a
Georgia limited liability company, as manager, acting as agent for Seller, Wells
VAF - Parkway at Oak Hill, LLC, as Owner.


That certain Service Agreement dated January 14, 2011, by and between Aquatic
Features, Inc., as Contractor, and Wells Real Estate Services, LLC, a Georgia
limited liability company, as Manager, acting as agent for Seller, Wells VAF -
Parkway at Oak Hill, LLC, as Owner.


That certain Service Agreement dated January 11, 2011, by and between Beckett
Electrical Services, LLC, as Contractor, and Wells Real Estate Services, LLC, a
Georgia limited liability company, as Manager, acting as agent for Seller, Wells
VAF - Parkway at Oak Hill, LLC, as Owner.


That certain Service Agreement dated January 28, 2011, by and between Central
Texas Refuse, Inc., as Contractor, and Wells Real Estate Services, LLC, a
Georgia limited liability company, as Manager, acting as agent for Seller, Wells
VAF - Parkway at Oak Hill, LLC, as Owner.


That certain Service Agreement dated December 17, 2010, by and between Executive
Security Systems, Inc., as Contractor, and Wells Real Estate Services, LLC, a
Georgia limited liability company, as Manager, acting as agent for Seller, Wells
VAF - Parkway at Oak Hill, LLC, as Owner.


That certain Service Agreement dated January 14, 2011, by and between Landscape
Resources, Inc., as Contractor, and Wells Real Estate Services, LLC, a Georgia
limited liability company, as Manager, acting as agent for Seller, Wells VAF -
Parkway at Oak Hill, LLC, as Owner.


That certain Service Agreement dated February 21, 2011, by and between Jericson,
Inc. dba Sparkling Clean Window Company, as Contractor, and Wells Real Estate
Services, LLC, a Georgia limited liability company, as Manager, acting as agent
for Seller, Wells VAF - Parkway at Oak Hill, LLC, as Owner.


That certain Service Agreement dated January 14, 2011, by and between Sweep
Across Texas, as Contractor, and Wells Real Estate Services, LLC, a Georgia
limited liability company, as Manager, acting as agent for Seller, Wells VAF -
Parkway at Oak Hill, LLC, as Owner.


That certain Standard Service Agreement dated January 12, 2011, by and between
Trane U.S., Inc., as Contractor, and Wells Real Estate Services, LLC, a Georgia
limited liability company, as Manager, acting as agent for Seller, Wells VAF -
Parkway at Oak Hill, LLC, as Owner.


That certain Fire Alarm Monitoring Service Agreement dated January 17, 2011, by
and between Vanguard Fire Systems, L.P., as Contractor, and Wells Real Estate
Services, LLC, a Georgia limited liability company, as Manager, acting as agent
for Seller, Wells VAF - Parkway at Oak Hill, LLC, as Owner.


That certain Fire Alarm Sprinkler Testing and Inspection Agreement dated January
17, 2011, by and between Vanguard Fire Systems, L.P., as Contractor, and Wells
Real Estate Services, LLC, a Georgia limited liability company, as Manager,
acting as agent for Seller, Wells VAF - Parkway at Oak Hill, LLC, as Owner.


That certain Service Agreement dated February 21, 2011, by and between River
City Plant Company,



--------------------------------------------------------------------------------




LLC, as Contractor, and Wells Real Estate Services, LLC, a Georgia limited
liability company, as Manager, acting as agent for Seller, Wells VAF - Parkway
at Oak Hill, LLC, as Owner.













--------------------------------------------------------------------------------




EXHIBIT “H”
FORM OF TENANT ESTOPPEL CERTIFICATE
_______________, 2012
                    
                                        
                    
RE: Lease:
Lease dated ______________ between ____________________, as original or
successor landlord (“Landlord”), and __________________________________
(“Tenant”), as the same may have been amended (copy attached as Exhibit “A”)

Premises:     ______________________________________________
Commencement Date:                _______________
Expiration Date:                    _______________
Current Monthly Base Rent:            $______________
Current Monthly Additional Rent            $______________
Security Deposit:                    $______________
Monthly Base Rent Paid Through:            _______________, 200__
Monthly Additional Rent Paid Through:        _______________, 200__
Ladies and Gentlemen:
We are the Tenant under the lease described above. We give you this certificate
to permit you, your successors or assigns and any mortgagee to rely on it as
conclusive evidence of the matters stated below, in evaluating and completing
the purchase by you or your assignee of, and a possible loan secured by,
____________________, which includes the Premises. We certify to you, your
successors and assigns and your mortgagee as follows:
1.
We are the Tenant at the Premises and, except as may be set forth on Exhibit “B”
hereto, are in sole possession of and are occupying the Premises. Except as may
be set forth on Exhibit “B” hereto, Tenant has not subleased all or any part of
the Premises or assigned the Lease, or otherwise transferred its interest in the
Lease or the Premises.

2.
The attached Lease is currently in effect and constitutes the entire agreement
between Landlord and Tenant. The Lease has not been amended, modified, or
changed, whether in writing or orally, except as may be stated in the copy of
the Lease attached.

3.
The Commencement Date and Expiration Date of the term of the Lease are correctly
stated above. Tenant has no options or rights and has not exercised any options
or rights to renew, extend, amend, modify, or change the term of the Lease,
except as may be stated in the copy of the Lease attached.

4.
The current monthly Base Rent under the Lease and the current monthly Additional
Rent under the Lease are correctly stated above. Monthly Base Rent and monthly
Additional Rent have been paid through the respective dates stated above. No
rent has been prepaid for more than one month. Tenant has not been given any
free rent, partial rent, rebates, rent abatements, or rent concessions of any
kind, except as may be stated in the copy of the Lease attached.




--------------------------------------------------------------------------------




5.
Tenant has deposited the Security Deposit stated above with Landlord, and except
as may be set forth on Exhibit “B” hereto none of the Security Deposit has been
applied by Landlord to the payment of rent or any other amounts due under the
Lease.

6.
Any construction, build-out, improvements, alterations, or additions to the
Premises required under the Lease have been fully completed in accordance with
the plans and specifications described in the Lease.

7.
To Tenant's knowledge, Landlord has fully performed all of its obligations under
the Lease and is not in default under any term of the Lease. In addition, to
Tenant's knowledge, no circumstances exist under which Landlord may be deemed in
default merely upon service of notice or passage of time.

8.
Tenant does not currently assert and, to Tenant's knowledge, has no defenses,
set-offs, or counterclaims to the payment of rent and all other amounts due from
Tenant to Landlord under the Lease.

9.
Tenant has not been granted and has not exercised any options or rights of
expansion, purchase, or first refusal concerning the Lease or the Premises,
except as may be stated in the copy of the Lease attached.

10.
Tenant has not filed and is not the subject of any filing for bankruptcy or
reorganization under federal bankruptcy laws.

11.
The address for notices to Tenant under the Lease is correctly set forth in the
Lease.

12.
The person signing this letter on behalf of Tenant is duly authorized to execute
and deliver this certificate for and on behalf of the Tenant.





Sincerely,
[NAME OF TENANT]
By:                    
Its:                    





--------------------------------------------------------------------------------




EXHIBIT “A”
Copy of Lease and All Lease Amendments







--------------------------------------------------------------------------------




EXHIBIT “B”
1.
Description of Subleases and/or Assignments of Tenant's Interest (if none, then
state none)



















2.
Amounts of the Security Deposit Which Have Been Applied by Landlord (if none,
then state none)






--------------------------------------------------------------------------------




EXHIBIT “I”
PROPERTY TAX APPEALS


None





--------------------------------------------------------------------------------




EXHIBIT “J”
TENANT INDUCEMENT COSTS
RE CURRENT TENANTS FOR WHICH SELLER IS RESPONSIBLE


No commissions are currently due


Wells Fargo #200 - The amount of Tenant's unused improvement allowance is
currently $372,433.98. Tenant may access this allowance until April 30, 2015,
after which it is forfeited.


Wells Fargo #185 - The amount of Tenant's unused improvement allowance is
$36,109.27.


Wells Fargo #100 - The amount of Tenant's unused improvement allowance is
currently $14,614.74. Tenant may access this allowance until November 1, 2012,
after which it is forfeited.


Following is a current calculation of free or reduced rent due Tenants for which
Purchaser will receive a credit at Closing:




 
 
 
Current
Future
 
Subsidy
Subsidy
 
 
Subsidy
Rent
Rent
Rent
Beginning
Beginning
Tenant
RSF
Thru
Rate
Rate
Monthly
4/1/2012
5/1/2012
Wells Fargo
36,124


1/1/2012
$
12.00


$
17.50


$
16,556.83


$
16,556.83


$
—


Wells Fargo
5,714


1/1/2012
$
—


$
17.50


$
8,332.92


$
—


$
—


INC Research
21,685


1/1/2012
$
—


$
17.50


$
31,623.96


$
—


$
—


 
 
 
 
 
$
56,513.71


$
16,556.83


$
—


 
 
 
 
 
 
 
 
Wells Fargo
36,124


5/1/2012
$
15.00


$
17.50


$
7,525.83


$
90,310.00


$
90,310.00


 
 
 
 
 
 
$
106,866.83


$
90,310.00


 
 
 
 
 
 
 
 
 
 
 
 
 
Daily Rate


$
551.89


$
242.77




















--------------------------------------------------------------------------------




SCHEDULE 1
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.


GRANTEE'S ADDRESS:
___________________
___________________




SPECIAL WARRANTY DEED


THE STATE OF TEXAS    §
§    KNOW ALL MEN BY THESE PRESENTS
COUNTY OF TRAVIS    §


WELLS VAF-PARKWAY AT OAK HILL, LLC, a Delaware limited liability company
(hereinafter called "Grantor"), in consideration of the sum of TEN AND NO/100
($10.00) DOLLARS and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, has GRANTED,
BARGAINED, SOLD AND CONVEYED, and by these presents does hereby GRANT, BARGAIN,
SELL AND CONVEY unto ________________________, a _________________ (hereinafter
called "Grantee"), that certain real property located in Travis County, Texas,
which is more particularly described on Exhibit "A" attached hereto and made a
part hereof for all purposes, together with all rights, ways, privileges and
easements located thereon and appurtenances thereto, and all buildings,
structures and other improvements thereon (referred to collectively as the
"Property");


SUBJECT TO, however, any and all matters listed on Exhibit "B" attached hereto
and made a part hereof for all purposes (said matters being called the
"Permitted Encumbrances").


TO HAVE AND TO HOLD the Property unto Grantee, its successors and assigns
FOREVER, and Grantor does hereby bind itself and its successors to WARRANT AND
FOREVER DEFEND all and singular the Property, subject to the Permitted
Encumbrances, unto Grantee, and Grantee's successors and assigns, against every
person whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Grantor, but not otherwise.


    



--------------------------------------------------------------------------------




EXECUTED this ____ day of May, 2011.




GRANTOR:


Wells VAF - Parkway at Oak Hill, LLC,
a Delaware limited liability company


By:
Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability company,
its sole member



By:
Wells Investment Management Company, LLC, a Georgia limited liability company,
its manager

    
By:                    
Name:                    
Title:                    





THE STATE OF GEORGIA    §
§    
COUNTY OF GWINNETT    §


This instrument was acknowledged on the ___ day of
_______________________________, 2012 by _____________ in the capacity of
____________________ on behalf of Wells Investment Management Company, LLC, the
manager of Wells Mid-Horizon Value-Added Fund I, LLC, which is the sole member
of Wells VAF-Parkway at Oak Hill, LLC, a Delaware limited liability company.




____________________________________
Notary Public


My Commission Expires:


After recordation, please return to:
__________________________
__________________________
__________________________





--------------------------------------------------------------------------------




EXHIBIT “A”
Legal Description






TRACT 1:
Lot, I, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300035 of the Official Public Records of Travis
County, Texas, being more particularly described by metes and bounds shown on
Exhibit "A" attached hereto and made a part hereof.
TRACT 2:
Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County Texas, according to the map or plat thereof,
recorded under Document No, 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Exhibit "B" attached hereto and made part hereof.


TRACT 3:
Easement Estate for access, appurtenant to Tracts 1 and 2, created in that
certain Joint Access and Easement Agreement dated October 27, 2005, by and
between Champion Partners Group, Ltd., and AAW Oak Hill, Ltd., recorded under
Document No. 2005209114 of the Official Public Records of Travis County, Texas;
being over and across that certain 0.336 acre portion of Lots I and 2, Block
"A", OAK HILL TECHNOLOGY PARK SUBDIVISION, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded under Document No.
200080208 of the Official Public Records of Travis County. Texas. Said 0.335
acres being more particularly described by metes and bounds shown on Exhibit "C"
attached hereto and made part hereof.







--------------------------------------------------------------------------------




EXHIBIT “B”
Permitted Encumbrances


The following restrictive covenants of record itemized below:


1.
Document No(s). 1999149271, 1999155174, 2001095912, 2003034321 and 200300035 of
the Official Public Records and Volume 4381, Page 114 of the Deed Records, all
of Travis County, Texas. (Tract 1)



Document No(s). 1999149271, 1999155173, 1999155174, 2001095912, 2003034321 and
200300034 of the Official Public Records of Travis County, Texas (Tract 2)


Volume 4381, Page 114 of the Deed Records and Document No(s). 1999149271,
1999155174, 200000208 and 2001095912 of the Official Public Records, all of
Travis County, Texas (All Tracts)


As to all of the above, omitting any covenant or restriction based on race,
color, religion, sex, handicap, familial status or national origin unless and
only to the extent that said covenant (a) is exempt under Chapter 42, Section
3607 of the United States Code or (b) relates to handicap but does not
discriminate against handicapped persons.


2.
The following apply to Tract 1:



(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 118 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(b)
Electric and telephone line easement granted to the City of Austin, by
instrument dated August 10, 1966, recorded in Volume 3192, Page 1046 of the Deed
Records of Travis County, Texas, as shown on that certain plat of Oak Hill
Technology Park Section IV recorded in Document 200300035 of the Official Public
Records of Travis County, Texas.

(c)
Underground telecommunications lines and systems easement granted to
Southwestern Bell Telephone Company, by instrument dated June 2, 1987, recorded
in Volume 10279, Page 612 of the Real Property Records of Travis County, Texas,
as shown on that certain plat of Oak Hill Technology Park Section IV recorded in
Document No. 200300035 of the Official Public Records of Travis County, Texas.

(d)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(e)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 108 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(f)
Wastewater easement granted to the City of Austin, by instrument dated February
10, 1994, recorded in Volume 12121, Page 281 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(g)
Drainage easement varying in width traversing subject property, as created by
that certain




--------------------------------------------------------------------------------




plat of Oak Hill Technology Park Section IV recorded under Document No.
200300035 of the Official Public Records of Travis County, Texas.
(h)
Electric and telecommunications easement 10 feet in width along the northwest,
southwest, southeast and northeast property line(s), as created by that certain
plat of Oak Hill Technology Park Section IV recorded under Document No.
200300035 of the Official Public Records of Travis County, Texas.

(i)
Electric and telecommunications easement 10 feet in width along U.S. Highway 290
West property line(s), as created by that certain plat of Oak Hill Technology
Park Section IV recorded under Document No. 200300035 of the Official Public
Records of Travis County, Texas.

(j)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed February 13, 2003, recorded under
Document 2003034324 of the Official Public Records of Travis County, Texas.

(k)
Wetland setback, critical water quality and water quality transition zones, as
created by that certain plat of Oak Hill Technology Park Section IV recorded
under Document No. 200300035 of the Official Public Records of Travis County,
Texas.

(l)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(m)
Building setback line 125 feet in width and vegetative buffer zone 75 feet in
width along Southwest Parkway as set forth in the restrictions recorded under
Document No. 1999149271 of the Official Public Records of Travis County, Texas.

(n)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding imperious cover dated February 8, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

3.    The following apply to Tract 2:
(a)
Electric and telephone line easements granted to the City of Austin, by
instrument dated July 31, 1986, recorded in Volume 9827, Page 163 of the Real
Property Records of Travis County, Texas.

(b)
Wastewater easement granted to the City of Austin, by instrument dated January
26, 1993, recorded in Volume 11860, Page 985 of the Real Property Records of
Travis County, Texas.

(c)
Wastewater easement 15 feet in width granted to the City of Austin, by
instrument dated November 29, 1993, recorded in Volume 12075, Page 591 of the
Real Property Records of Travis County, Texas, the same being incorrectly shown
on that certain plat of Oak Hill Technology Park Section VI recorded under
Document No. 200300034 of the Official Public Records of Travis County, Texas,
as being recorded in Volume 12121, Page 281 of the Real Property Records of
Travis County, Texas.

(d)
Electric and telecommunications easement 10 feet in width along the southwest,
southeast and northeast property line(s), created by that certain plat of Oak
Hill Technology Park Section VI, recorded under Document No. 200300034 of the
Official Public Records of Travis County, Texas.

(e)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements dated January 13, 2000, recorded under
Document No. 2000008817 of the Official Public Records of Travis County, Texas,
the same being incorrectly shown on that certain plat of Oak Hill Technology
Park Section VI, recorded under Document No. 200300034 of the Plat Records of
Travis County, Texas.

(f)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis




--------------------------------------------------------------------------------




County, Texas.
(g)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding impervious cover dated February 9, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

4.    The following apply to Tract 3:
(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas.

(b)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed July 6, 2000, recorded under
Document No. 2000105506 of the Official Public Records of Travis County, Texas.

(c)
Electric easement 10 feet in width along U.S. Highway 290 West property line(s),
as shown by the Plat recorded under Document No. 200000208 of the Official
Public Records of Travis County, Texas.

(d)
Rights of Southwestern Bell Telephone Company, as tenants in possession, as
evidenced by that certain Subordinate Non-Disturbance Agreement recorded under
Document No. 2003028675 of the Official Public Records of Travis County, Texas.

(e)
Blanket water utility easement granted to the City of Austin, by instrument
dated May 17, 2006, recorded under Document No. 2006133358 of the Official
Public Records of Travis County, Texas.

5.    The following apply to Tracts 1 and 2:
(a)
Waster and wastewater blanket utility easement granted to the City of Austin, by
instrument dated November 7, 2005, recorded under Document No. 2005210758 of the
Official Public Records of Travis County, Texas.

(b)
Blanket electric utility easement granted to the City of Austin, by instrument
dated November 20, 2006, recorded under Document No. 2006227949 of the Official
Public Records of Travis County, Texas.

6.    The following apply to all Tracts:
(a)
The terms, conditions and stipulations set out in that certain Joint Access and
Easement Agreement dated October 27, 2005, recorded under Document No.
2005209114 of the Official Public Records of Travis County, Texas; and being
further subject to that certain Memorandum of Indemnification Agreement recorded
under Document 2005209116 of the Official Public Records of Travis County,
Texas; and as further subject to Estoppel with Regard to Joint Access and
Easement Agreement recorded under Document No. 2008171573 of the Official Public
Records of Travis County, Texas.

(b)
No liability is assumed by reason of any encroachment(s) or protrusion(s) of a
fence and/or building(s) into or outside of the boundary lines of the subject
property herein described.










--------------------------------------------------------------------------------




Schedule 2
FORM OF ASSIGNMENT AND ASSUMPTION OF LEASES
AND SECURITY DEPOSITS AND LEASING
COMMISSION OBLIGATIONS ARISING AFTER CLOSING
ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS
THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS (“Assignment”) is
made and entered into as of the _____ day of ________________, 2012, by and
between Wells VAF-Parkway at Oak Hill, LLC, a Delaware limited liability company
(“Assignor”), and _______________________________, a _______________
(“Assignee”).
W I T N E S S E T H:
WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as “Parkway at Oak Hill“ located
in Austin, Travis County, Texas, and more particularly described on Exhibit “A”
attached hereto (the “Property”) ; and
WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor's right, title and interest in and to certain
leases affecting the Property, together with the security deposits and future
leasing commission obligations associated therewith, and, subject to the terms
and conditions hereof, Assignee desires to assume Assignor's obligations in
respect of said leases, security deposits and leasing commission obligations;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, Assignee's purchase of the
Property and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by Assignor and Assignee, Assignor
and Assignee hereby covenant and agree as follows:
1.    Assignor hereby unconditionally and absolutely assigns, transfers, sets
over and conveys to Assignee, without warranty or representation of any kind,
express or implied, except as set forth below and except for any warranty or
representation contained in that certain Purchase and Sale Agreement dated
February ___, 2012, between Assignor and Assignee (the “Contract”), applicable
to the property assigned herein, all of Assignor's right, title and interest in,
to and under (a) those certain leases set forth on Exhibit “B” attached hereto
and by this reference made a part hereof affecting or relating to the Property
or the improvements thereon (the “Leases”), (b) those certain tenant deposits
presently held by Assignor and enumerated on Exhibit “B” attached hereto (the
“Security Deposits”), and (c) those certain leasing commission agreements more
particularly described on Exhibit “C” attached hereto and made a part hereof
(the “Commission Agreements”), subject to the matters more particularly
described on Exhibit “D” attached hereto and made a part hereof.
2.    Assignee, by acceptance hereof, hereby assumes and agrees to perform all
of Assignor's duties and obligations under the Leases arising from and after the
date hereof, including, without limitation, Assignor's obligations to pay
leasing commissions due and payable in respect of any renewal or expansion of
any of the existing Leases, or any new lease with a tenant under any of the
Leases, after the date hereof pursuant to the Commission Agreements, provided
that any renewal or expansion of any of the Existing Leases, or any new lease
with a tenant under any of the Leases that was entered into after the Effective
Date of the Contract (as defined therein) and prior to the date hereof was
approved (or deemed approved) by Purchaser as required in the Contract.



--------------------------------------------------------------------------------




3.    All representations and warranties of Assignor made in the Contract in
respect of the Leases, the Security Deposits and Commission Agreements, as
recertified to Assignee pursuant to that certain Seller's Certificate as to
Representations of even date herewith from Assignor to Assignee, shall survive
for a period of three hundred sixty five (365) days from the date hereof, and
upon the expiration thereof shall be of no further force or effect except to the
extent that with respect to any particular alleged breach, Assignee shall give
Assignor written notice prior to the expiration of said three hundred sixty five
(365) day period of such alleged breach with reasonable detail as to the nature
of such breach and files an action against Assignor with respect thereto within
ninety (90) days after the giving of such notice. Notwithstanding anything to
the contrary contained in the Contract or this Assignment, Assignor shall have
no liability to Assignee for the breach of any representation or warranty made
in the Contract or this Assignment or any of the other Ancillary Closing
Documents (as defined in the Contract) unless the loss resulting from Assignor's
various breaches of its representations and warranties exceeds, in the
aggregate, Twenty-Five Thousand and No/100 Dollars ($25,000,00), in which event
Assignor shall be liable for each dollar of damages resulting from the breach or
breaches of its representations and warranties, but in no event shall Assignor's
total liability for any such breach or breaches exceed, in the aggregate, Nine
Hundred Forty Five Thousand and No/100 Dollars ($945,000), except in the event
of Seller's fraud or intentional misrepresentation. In no event shall Assignor
be liable for, nor shall Assignee seek, any consequential, indirect or punitive
damages; and in no event whatsoever shall any claim for a breach of any
representation or warranty of Assignor be actionable or payable if the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to Assignee prior to the date hereof.
4.    This Assignment shall inure to the benefit of and be binding upon Assignor
and Assignee, their respective legal representatives, successors and assigns.
This Assignment may be executed in counterparts, each of which shall be deemed
an original and all of such counterparts together shall constitute one and the
same Assignment.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.
ASSIGNOR:
Wells VAF - Parkway at Oak Hill, LLC,
a Delaware limited liability company


By:
Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability company,
its sole member



By:
Wells Investment Management Company, LLC, a Georgia limited liability company,
its manager

    
By:                        
Name:                        
Title:                        


ASSIGNEE:
,
a                         
By:                        
Name:                        
Title:                        





--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION




TRACT 1:
Lot, I, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300035 of the Official Public Records of Travis
County, Texas, being more particularly described by metes and bounds shown on
Exhibit "A" attached hereto and made a part hereof.
TRACT 2:
Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County Texas, according to the map or plat thereof,
recorded under Document No, 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Exhibit "B" attached hereto and made part hereof.


TRACT 3:
Easement Estate for access, appurtenant to Tracts 1 and 2, created in that
certain Joint Access and Easement Agreement dated October 27, 2005, by and
between Champion Partners Group, Ltd., and AAW Oak Hill, Ltd., recorded under
Document No. 2005209114 of the Official Public Records of Travis County, Texas;
being over and across that certain 0.336 acre portion of Lots I and 2, Block
"A", OAK HILL TECHNOLOGY PARK SUBDIVISION, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded under Document No.
200080208 of the Official Public Records of Travis County. Texas. Said 0.335
acres being more particularly described by metes and bounds shown on Exhibit "C"
attached hereto and made part hereof.






EXHIBIT B
LIST OF LEASES AND SECURITY DEPOSITS
Office Lease, with an effective date of October 26, 2010, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Wells Fargo Bank, N.A., a national banking association, as Tenant; as affected
by the Commencement Letter, executed as of February 17, 2011.


Office Lease, with an effective date of February 22, 2010, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Wells Fargo Bank, N.A., a national banking association, as Tenant; as affected
by the letter agreement dated June 30, 2010, executed as of July 14, 2010; as
amended by First Amendment to Office Lease, entered into on December 31, 2010;
as affected by the Commencement Letter, dated April 25, 2011, executed as of May
23, 2011; as amended by Second Amendment to Office Lease, entered into on
October 21, 2011.


Office Lease, with an effective date of October 15, 2009, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Sierra Systems, Inc., a Washington corporation, as Tenant; as affected by the
Commencement Letter, executed as of February 16, 2010; as amended by First
Amendment to Office Lease, with an effective date of December 1, 2009.


Office Lease, with an effective date of October 22, 2009, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
QD Solutions, Inc., a Texas corporation, as Tenant; as affected by the
Commencement Letter, executed as of December 21, 2009.



--------------------------------------------------------------------------------






Office Lease, with an effective date of March 31, 2010, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Communication Workers of America, an unincorporated national association, as
Tenant; as affected by the Commencement Letter, executed as of April 12, 2011.


Office Lease, with an effective date of June 19, 2009, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Espey Consultants, Inc., a Texas corporation, as Tenant; as affected by the
Commencement Letter, executed as of March 3, 2011.


Office Lease, with an effective date of August 22, 2011, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Inc Research, LLC, a Delaware limited liability company, as Tenant.


Office Lease, with an effective date of November 20, 2009, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Surveying and Mapping, Inc., a Texas corporation, as Tenant; as affected by the
Commencement Letter, executed as of February 16, 2010; as amended by First
Amendment to Office Lease, with an effective date of December 30, 2009; as
affected by the letter agreement dated March 5, 2010; as amended by Second
Amendment to Office Lease, with an effective date of March 22, 2010; as affected
by the letter agreement dated May 18, 2010; as amended by Third Amendment to
Office Lease, with an effective date of July 14, 2010; as amended by Fourth
Amendment to Office Lease, with an effective date of September 1, 2010; as
amended by Fifth Amendment to Office Lease, with an effective date of November
23, 2010; as amended by Sixth Amendment to Office Lease, with an effective date
of September 19, 2011.


Rooftop and Cabling Agreement, entered into as of July 12, 2011, between Wells
VAF - Parkway at Oak Hill, LLC, a Delaware limited liability company, as
Landlord, and Surveying and Mapping, Inc., a Texas corporation, as Tenant.







--------------------------------------------------------------------------------




EXHIBIT C
LEASE COMMISSION AGREEMENTS
Registration and Commission Agreement, dated April 21, 2010, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Jackson & Cooksey, Inc., as Broker, for the Lease with Communication Workers of
America, an unincorporated national association, as Tenant


Registration and Commission Agreement, dated September 24, 2009, between Wells
VAF - Parkway at Oak Hill, LLC, a Delaware limited liability company, as
Landlord, and Oxford Alliance Services, LLC, dba Oxford Commercial, as Broker,
for the Lease with Surveying and Mapping, Inc., a Texas corporation, as Tenant


Registration and Commission Agreement, dated December 11, 2009, between Wells
VAF - Parkway at Oak Hill, LLC, a Delaware limited liability company, as
Landlord, and HPI Corporate Services, LLC, as Broker, for the Lease with Wells
Fargo Bank, N.A., a national banking association, as Tenant


Registration and Commission Agreement, dated April 28, 2011, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Jones Lang LaSalle Brokerage Inc., a Texas corporation, as Broker, for the Lease
with Inc Research, LLC, a Delaware limited liability company, as Tenant


Exclusive Marketing and Leasing Agreement between Wells VAF - Parkway at Oak
Hill, LLC and Stream Realty Partners dated October 20, 2008.



--------------------------------------------------------------------------------




EXHIBIT D
PERMITTED EXCEPTIONS
1.
The following restrictive covenants of record itemized below:



Document No(s). 1999149271, 1999155174, 2001095912, 2003034321 and 200300035 of
the Official Public Records and Volume 4381, Page 114 of the Deed Records, all
of Travis County, Texas. (Tract 1)


Document No(s). 1999149271, 1999155173, 1999155174, 2001095912, 2003034321 and
200300034 of the Official Public Records of Travis County, Texas (Tract 2)


Volume 4381, Page 114 of the Deed Records and Document No(s). 1999149271,
1999155174, 200000208 and 2001095912 of the Official Public Records, all of
Travis County, Texas (All Tracts)


As to all of the above, omitting any covenant or restriction based on race,
color, religion, sex, handicap, familial status or national origin unless and
only to the extent that said covenant (a) is exempt under Chapter 42, Section
3607 of the United States Code or (b) relates to handicap but does not
discriminate against handicapped persons.


2.
The following apply to Tract 1:



(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 118 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(b)
Electric and telephone line easement granted to the City of Austin, by
instrument dated August 10, 1966, recorded in Volume 3192, Page 1046 of the Deed
Records of Travis County, Texas, as shown on that certain plat of Oak Hill
Technology Park Section IV recorded in Document 200300035 of the Official Public
Records of Travis County, Texas.

(c)
Underground telecommunications lines and systems easement granted to
Southwestern Bell Telephone Company, by instrument dated June 2, 1987, recorded
in Volume 10279, Page 612 of the Real Property Records of Travis County, Texas,
as shown on that certain plat of Oak Hill Technology Park Section IV recorded in
Document No. 200300035 of the Official Public Records of Travis County, Texas.

(d)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(e)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 108 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(f)
Wastewater easement granted to the City of Austin, by instrument dated February
10, 1994, recorded in Volume 12121, Page 281 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(g)
Drainage easement varying in width traversing subject property, as created by
that certain




--------------------------------------------------------------------------------




plat of Oak Hill Technology Park Section IV recorded under Document No.
200300035 of the Official Public Records of Travis County, Texas.
(h)
Electric and telecommunications easement 10 feet in width along the northwest,
southwest, southeast and northeast property line(s), as created by that certain
plat of Oak Hill Technology Park Section IV recorded under Document No.
200300035 of the Official Public Records of Travis County, Texas.

(i)
Electric and telecommunications easement 10 feet in width along U.S. Highway 290
West property line(s), as created by that certain plat of Oak Hill Technology
Park Section IV recorded under Document No. 200300035 of the Official Public
Records of Travis County, Texas.

(j)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed February 13, 2003, recorded under
Document 2003034324 of the Official Public Records of Travis County, Texas.

(k)
Wetland setback, critical water quality and water quality transition zones, as
created by that certain plat of Oak Hill Technology Park Section IV recorded
under Document No. 200300035 of the Official Public Records of Travis County,
Texas.

(l)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(m)
Building setback line 125 feet in width and vegetative buffer zone 75 feet in
width along Southwest Parkway as set forth in the restrictions recorded under
Document No. 1999149271 of the Official Public Records of Travis County, Texas.

(n)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding imperious cover dated February 8, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

3.    The following apply to Tract 2:
(a)
Electric and telephone line easements granted to the City of Austin, by
instrument dated July 31, 1986, recorded in Volume 9827, Page 163 of the Real
Property Records of Travis County, Texas.

(b)
Wastewater easement granted to the City of Austin, by instrument dated January
26, 1993, recorded in Volume 11860, Page 985 of the Real Property Records of
Travis County, Texas.

(c)
Wastewater easement 15 feet in width granted to the City of Austin, by
instrument dated November 29, 1993, recorded in Volume 12075, Page 591 of the
Real Property Records of Travis County, Texas, the same being incorrectly shown
on that certain plat of Oak Hill Technology Park Section VI recorded under
Document No. 200300034 of the Official Public Records of Travis County, Texas,
as being recorded in Volume 12121, Page 281 of the Real Property Records of
Travis County, Texas.

(d)
Electric and telecommunications easement 10 feet in width along the southwest,
southeast and northeast property line(s), created by that certain plat of Oak
Hill Technology Park Section VI, recorded under Document No. 200300034 of the
Official Public Records of Travis County, Texas.

(e)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements dated January 13, 2000, recorded under
Document No. 2000008817 of the Official Public Records of Travis County, Texas,
the same being incorrectly shown on that certain plat of Oak Hill Technology
Park Section VI, recorded under Document No. 200300034 of the Plat Records of
Travis County, Texas.




--------------------------------------------------------------------------------




(f)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(g)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding impervious cover dated February 9, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

4.    The following apply to Tract 3:
(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas.

(b)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed July 6, 2000, recorded under
Document No. 2000105506 of the Official Public Records of Travis County, Texas.

(c)
Electric easement 10 feet in width along U.S. Highway 290 West property line(s),
as shown by the Plat recorded under Document No. 200000208 of the Official
Public Records of Travis County, Texas.

(d)
Rights of Southwestern Bell Telephone Company, as tenants in possession, as
evidenced by that certain Subordinate Non-Disturbance Agreement recorded under
Document No. 2003028675 of the Official Public Records of Travis County, Texas.

(e)
Blanket water utility easement granted to the City of Austin, by instrument
dated May 17, 2006, recorded under Document No. 2006133358 of the Official
Public Records of Travis County, Texas.

5.    The following apply to Tracts 1 and 2:
(a)
Waster and wastewater blanket utility easement granted to the City of Austin, by
instrument dated November 7, 2005, recorded under Document No. 2005210758 of the
Official Public Records of Travis County, Texas.

(b)
Blanket electric utility easement granted to the City of Austin, by instrument
dated November 20, 2006, recorded under Document No. 2006227949 of the Official
Public Records of Travis County, Texas.

6.    The following apply to all Tracts:
(a)
The terms, conditions and stipulations set out in that certain Joint Access and
Easement Agreement dated October 27, 2005, recorded under Document No.
2005209114 of the Official Public Records of Travis County, Texas; and being
further subject to that certain Memorandum of Indemnification Agreement recorded
under Document 2005209116 of the Official Public Records of Travis County,
Texas; and as further subject to Estoppel with Regard to Joint Access and
Easement Agreement recorded under Document No. 2008171573 of the Official Public
Records of Travis County, Texas.

(b)
No liability is assumed by reason of any encroachment(s) or protrusion(s) of a
fence and/or building(s) into or outside of the boundary lines of the subject
property herein described.




--------------------------------------------------------------------------------






Schedule 3
Form of Bill of Sale to Personal Property
BILL OF SALE
THIS BILL OF SALE (“Bill of Sale”) is made and entered into as of the _____ day
of ______________, 2012, by Wells VAF - Parkway at Oak Hill, LLC, a Delaware
limited liability company (“Seller”), for the benefit of
_______________________________, a __________________________ (“Purchaser”).
W I T N E S S E T H:
WHEREAS, contemporaneously with the execution hereof, Seller has conveyed to
Purchaser certain improved real property commonly known as “Parkway at Oak Hill“
located in Austin, Travis County, Texas, and more particularly described on
Exhibit “A” attached hereto (the “Property”); and
WHEREAS, in connection with said conveyance, Seller desires to transfer and
convey to Purchaser all of Seller's right, title and interest in and to certain
tangible personal property, inventory and fixtures located in and used
exclusively in connection with the ownership, maintenance or operation of the
Property and the Improvements thereon;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Seller by Purchaser, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Seller and Purchaser, it is hereby agreed as follows:
1.    All capitalized terms not defined herein shall have the meanings ascribed
to such terms as set forth in that certain Purchase and Sale Agreement dated as
of February ___, 2012, between Seller and Purchaser (the “Sales Contract”).
2.    Seller hereby unconditionally and absolutely transfers, conveys and sets
over to Purchaser, without warranty or representation of any kind, express or
implied, all right, title and interest of Seller in any and all furniture
(including common area furnishings and interior landscaping items), carpeting,
draperies, appliances, personal property (excluding any computer software which
either is licensed to Seller or Seller deems proprietary), machinery, apparatus
and equipment owned by Seller and currently used exclusively in the operation,
repair and maintenance of the Land and Improvements and situated thereon,
including, without limitation, all of Seller's right, title and interest in and
to those items of tangible personal property set forth on Exhibit “B” attached
hereto and all non-confidential books, records and files (excluding any
appraisals, budgets, strategic plans for the Property, internal analyses,
information regarding the marketing of the Property for sale, submissions
relating to Seller's obtaining of corporate authorization, attorney and
accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller or Seller's property manager
which Seller deems proprietary) relating to the Land and Improvements (the
“Personal Property”). The Personal Property does not include any property owned
by tenants, contractors or licensees.
3.    The Personal Property is hereby transferred and conveyed subject to those
certain matters more particularly described on Exhibit “C” attached hereto and
made a part hereof.
4.    This Bill of Sale shall inure to the benefit of Purchaser, and be binding
upon Seller, and their respective legal representatives, transfers, successors
and assigns.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed under
seal as of this day and year first above written.
Wells VAF - Parkway at Oak Hill, LLC,
a Delaware limited liability company


By:
Wells Mid-Horizon Value-Added Fund I, LLC, Georgia limited liability company,
its sole member



By:
Wells Investment Management Company, LLC, a Georgia limited liability company,
its manager

    
By:                    
Name:                    
Title:                    





--------------------------------------------------------------------------------




Exhibit “A”
Legal Description




TRACT 1:
Lot, I, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300035 of the Official Public Records of Travis
County, Texas, being more particularly described by metes and bounds shown on
Exhibit "A" attached hereto and made a part hereof.
TRACT 2:
Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County Texas, according to the map or plat thereof,
recorded under Document No, 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Exhibit "B" attached hereto and made part hereof.


TRACT 3:
Easement Estate for access, appurtenant to Tracts 1 and 2, created in that
certain Joint Access and Easement Agreement dated October 27, 2005, by and
between Champion Partners Group, Ltd., and AAW Oak Hill, Ltd., recorded under
Document No. 2005209114 of the Official Public Records of Travis County, Texas;
being over and across that certain 0.336 acre portion of Lots I and 2, Block
"A", OAK HILL TECHNOLOGY PARK SUBDIVISION, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded under Document No.
200080208 of the Official Public Records of Travis County. Texas. Said 0.335
acres being more particularly described by metes and bounds shown on Exhibit "C"
attached hereto and made part hereof.









--------------------------------------------------------------------------------




EXHIBIT “B”
LIST OF PERSONAL PROPERTY
Lobby Furniture


Bldg. 1                Bldg. 2
5 Benches            3 Benches
1 End Table            2 End Tables
1 Round Table            1 Round Table
3 Chairs            2 Coffee Tables
4 Planter Pots            6 Chairs
5 Planter Pots


Computers/Other Furniture


1 Dell Optiplex 745 Computer (for energy management system)
1 Dell Optiplex 745 Computer (for access control system)
1 18” Dell Flatscreen Monitor
1 HP Photosmart C309 Printer/Scanner/Copier
1 Tool Cabinet
1 Mini-refrigerator
1 2-Drawer File Cabinet (30” x 20”)
1 Desk for Computers
1 6' Folding Table
2 Chairs


Tools/Equipment


2 6' Ladders (1 per building)
1 8' Ladder
1 10' Ladder
1 Hand Truck
1 Cordless Drill
1 Drill Bit Set
2 Screwdriver Sets
1 Nut Driver Set
1 Caulk Gun
1 Wire Stripper/Cutter
1 Mini Data Logger
1 Grease Gun
1 Portable Blower
1 5-gal. Wetvac
1 Infrared Thermometer
1 Clamp-on Ammeter





--------------------------------------------------------------------------------




EXHIBIT “C”
PERMITTED ENCUMBRANCES


The following restrictive covenants of record itemized below:


1.
Document No(s). 1999149271, 1999155174, 2001095912, 2003034321 and 200300035 of
the Official Public Records and Volume 4381, Page 114 of the Deed Records, all
of Travis County, Texas. (Tract 1)



Document No(s). 1999149271, 1999155173, 1999155174, 2001095912, 2003034321 and
200300034 of the Official Public Records of Travis County, Texas (Tract 2)


Volume 4381, Page 114 of the Deed Records and Document No(s). 1999149271,
1999155174, 200000208 and 2001095912 of the Official Public Records, all of
Travis County, Texas (All Tracts)


As to all of the above, omitting any covenant or restriction based on race,
color, religion, sex, handicap, familial status or national origin unless and
only to the extent that said covenant (a) is exempt under Chapter 42, Section
3607 of the United States Code or (b) relates to handicap but does not
discriminate against handicapped persons.


2.
The following apply to Tract 1:



(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 118 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(b)
Electric and telephone line easement granted to the City of Austin, by
instrument dated August 10, 1966, recorded in Volume 3192, Page 1046 of the Deed
Records of Travis County, Texas, as shown on that certain plat of Oak Hill
Technology Park Section IV recorded in Document 200300035 of the Official Public
Records of Travis County, Texas.

(c)
Underground telecommunications lines and systems easement granted to
Southwestern Bell Telephone Company, by instrument dated June 2, 1987, recorded
in Volume 10279, Page 612 of the Real Property Records of Travis County, Texas,
as shown on that certain plat of Oak Hill Technology Park Section IV recorded in
Document No. 200300035 of the Official Public Records of Travis County, Texas.

(d)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(e)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 108 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.




--------------------------------------------------------------------------------




(f)
Wastewater easement granted to the City of Austin, by instrument dated February
10, 1994, recorded in Volume 12121, Page 281 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(g)
Drainage easement varying in width traversing subject property, as created by
that certain plat of Oak Hill Technology Park Section IV recorded under Document
No. 200300035 of the Official Public Records of Travis County, Texas.

(h)
Electric and telecommunications easement 10 feet in width along the northwest,
southwest, southeast and northeast property line(s), as created by that certain
plat of Oak Hill Technology Park Section IV recorded under Document No.
200300035 of the Official Public Records of Travis County, Texas.

(i)
Electric and telecommunications easement 10 feet in width along U.S. Highway 290
West property line(s), as created by that certain plat of Oak Hill Technology
Park Section IV recorded under Document No. 200300035 of the Official Public
Records of Travis County, Texas.

(j)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed February 13, 2003, recorded under
Document 2003034324 of the Official Public Records of Travis County, Texas.

(k)
Wetland setback, critical water quality and water quality transition zones, as
created by that certain plat of Oak Hill Technology Park Section IV recorded
under Document No. 200300035 of the Official Public Records of Travis County,
Texas.

(l)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(m)
Building setback line 125 feet in width and vegetative buffer zone 75 feet in
width along Southwest Parkway as set forth in the restrictions recorded under
Document No. 1999149271 of the Official Public Records of Travis County, Texas.

(n)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding imperious cover dated February 8, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

3.    The following apply to Tract 2:
(a)
Electric and telephone line easements granted to the City of Austin, by
instrument dated July 31, 1986, recorded in Volume 9827, Page 163 of the Real
Property Records of Travis County, Texas.

(b)
Wastewater easement granted to the City of Austin, by instrument dated January
26, 1993, recorded in Volume 11860, Page 985 of the Real Property Records of
Travis County, Texas.

(c)
Wastewater easement 15 feet in width granted to the City of Austin, by
instrument dated November 29, 1993, recorded in Volume 12075, Page 591 of the
Real Property Records of




--------------------------------------------------------------------------------




Travis County, Texas, the same being incorrectly shown on that certain plat of
Oak Hill Technology Park Section VI recorded under Document No. 200300034 of the
Official Public Records of Travis County, Texas, as being recorded in Volume
12121, Page 281 of the Real Property Records of Travis County, Texas.
(d)
Electric and telecommunications easement 10 feet in width along the southwest,
southeast and northeast property line(s), created by that certain plat of Oak
Hill Technology Park Section VI, recorded under Document No. 200300034 of the
Official Public Records of Travis County, Texas.

(e)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements dated January 13, 2000, recorded under
Document No. 2000008817 of the Official Public Records of Travis County, Texas,
the same being incorrectly shown on that certain plat of Oak Hill Technology
Park Section VI, recorded under Document No. 200300034 of the Plat Records of
Travis County, Texas.

(f)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(g)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding impervious cover dated February 9, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

4.    The following apply to Tract 3:
(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas.

(b)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed July 6, 2000, recorded under
Document No. 2000105506 of the Official Public Records of Travis County, Texas.

(c)
Electric easement 10 feet in width along U.S. Highway 290 West property line(s),
as shown by the Plat recorded under Document No. 200000208 of the Official
Public Records of Travis County, Texas.

(d)
Rights of Southwestern Bell Telephone Company, as tenants in possession, as
evidenced by that certain Subordinate Non-Disturbance Agreement recorded under
Document No. 2003028675 of the Official Public Records of Travis County, Texas.

(e)
Blanket water utility easement granted to the City of Austin, by instrument
dated May 17, 2006, recorded under Document No. 2006133358 of the Official
Public Records of Travis County, Texas.

5.    The following apply to Tracts 1 and 2:
(a)
Waster and wastewater blanket utility easement granted to the City of Austin, by
instrument dated November 7, 2005, recorded under Document No. 2005210758 of the
Official Public Records of Travis County, Texas.




--------------------------------------------------------------------------------




(b)
Blanket electric utility easement granted to the City of Austin, by instrument
dated November 20, 2006, recorded under Document No. 2006227949 of the Official
Public Records of Travis County, Texas.

6.    The following apply to all Tracts:
(a)
The terms, conditions and stipulations set out in that certain Joint Access and
Easement Agreement dated October 27, 2005, recorded under Document No.
2005209114 of the Official Public Records of Travis County, Texas; and being
further subject to that certain Memorandum of Indemnification Agreement recorded
under Document 2005209116 of the Official Public Records of Travis County,
Texas; and as further subject to Estoppel with Regard to Joint Access and
Easement Agreement recorded under Document No. 2008171573 of the Official Public
Records of Travis County, Texas.

(b)
No liability is assumed by reason of any encroachment(s) or protrusion(s) of a
fence and/or building(s) into or outside of the boundary lines of the subject
property herein described.






--------------------------------------------------------------------------------




Schedule 4
Form of Assignment and Assumption of operating agreements
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made and entered
into as of the _____ day of __________, 2012, by and between Wells VAF-Parkway
at Oak Hill, LLC, a Delaware limited liability company (“Assignor”) and
_______________________________, a _______________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as “Parkway at Oak Hill” in
Austin, Travis County, Texas and more particularly described on Exhibit “A”
attached hereto (the “Property”); and
WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee, to the extent assignable, all of Assignor's right, title and
interest in and to certain service contracts related to the Property, and to the
extent assignable, all guaranties and warranties given in connection with the
operation, construction, improvement, alteration or repair of the Property; and
Assignee desires to assume Assignor's obligations under said service contracts;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the Premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:
1.    Assignor hereby unconditionally and absolutely assigns, transfers, sets
over and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated February ___, 2012, between Assignor and Assignee, (the
“Contract”) applicable to the property assigned herein, all of Assignor's right,
title and interest in, to and under those certain contracts set forth on
Exhibit ”B” attached hereto and by this reference made a part hereof (the
“Service Contracts”), subject to the matters set forth on Exhibit “C” attached
hereto and by this reference made a part hereof.
2.    Assignee, by acceptance hereof, hereby assumes and agrees to perform all
of Assignor's duties and obligations under the Service Contracts arising from
and after the date hereof.
3.    All representations and warranties of Assignor made in the Contract in
respect of the Service Contracts, as recertified to Assignee pursuant to that
certain Seller's Certificate as to Representations of even date herewith from
Assignor to Assignee, shall survive for a period of three hundred sixty five
(365) days from the date hereof, and upon the expiration thereof shall be of no
further force or effect except to the extent that with respect to any particular
alleged breach, Assignee shall give Assignor written notice prior to the
expiration of said three hundred sixty five (365) day period of such alleged
breach with reasonable detail as to the nature of such breach and files an
action against Assignor with respect thereto within ninety (90) days after the
giving of such notice. Notwithstanding anything to the contrary contained in the
Contract or this Assignment, Assignor shall have no liability to Assignee for
the breach of any representation or warranty made in the Contract or this
Assignment or any of the other Ancillary Closing Documents (as defined in the
Contract) unless the loss resulting from Assignor's various breaches of its
representations and warranties exceeds, in the aggregate, Twenty-Five Thousand
and No/100 Dollars ($25,000.00), in which event Assignor



--------------------------------------------------------------------------------




shall be liable for each dollar of damages resulting from the breach or breaches
of its representations and warranties, but in no event shall Assignor's total
liability for any such breach or breaches exceed, in the aggregate, Nine Hundred
Forty Five Thousand and No/100 Dollars ($945,000) ), except in the event of
Seller's fraud or intentional misrepresentation. In no event shall Assignor be
liable for, nor shall Assignee seek, any consequential, indirect or punitive
damages; and in no event whatsoever shall any claim for a breach of any
representation or warranty of Assignor be actionable or payable if the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to Assignee prior to the date hereof.
4    This Assignment shall inure to the benefit and be binding upon Assignor and
Assignee and their respective legal representatives, successors and assigns.
IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.
ASSIGNOR:
Wells VAF - Parkway at Oak Hill, LLC,
a Delaware limited liability company


By:
Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability company,
its sole member



By:
Wells Investment Management Company, LLC, a Georgia limited liability company,
its manager

    
By:                        
Name:                        
Title:                        







--------------------------------------------------------------------------------




ASSIGNEE:
                        
a                 
By:                        
Name:                        
Title:                        


(CORPORATE SEAL)







--------------------------------------------------------------------------------




Exhibit A
Legal Description


TRACT 1:
Lot, I, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300035 of the Official Public Records of Travis
County, Texas, being more particularly described by metes and bounds shown on
Exhibit "A" attached hereto and made a part hereof.
TRACT 2:
Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County Texas, according to the map or plat thereof,
recorded under Document No, 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Exhibit "B" attached hereto and made part hereof.


TRACT 3:
Easement Estate for access, appurtenant to Tracts 1 and 2, created in that
certain Joint Access and Easement Agreement dated October 27, 2005, by and
between Champion Partners Group, Ltd., and AAW Oak Hill, Ltd., recorded under
Document No. 2005209114 of the Official Public Records of Travis County, Texas;
being over and across that certain 0.336 acre portion of Lots I and 2, Block
"A", OAK HILL TECHNOLOGY PARK SUBDIVISION, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded under Document No.
200080208 of the Official Public Records of Travis County. Texas. Said 0.335
acres being more particularly described by metes and bounds shown on Exhibit "C"
attached hereto and made part hereof.





--------------------------------------------------------------------------------




EXHIBIT B
ASSIGNED CONTRACTS
That certain Service Agreement dated January 17, 2011, by and between ABC Home &
Commercial Services, as Contractor, and Wells Real Estate Services, LLC, a
Georgia limited liability company, as manager, acting as agent for Seller, Wells
VAF - Parkway at Oak Hill, LLC, as Owner.
That certain Service Agreement dated January 14, 2011, by and between Aquatic
Features, Inc., as Contractor, and Wells Real Estate Services, LLC, a Georgia
limited liability company, as Manager, acting as agent for Seller, Wells VAF -
Parkway at Oak Hill, LLC, as Owner.
That certain Service Agreement dated January 11, 2011, by and between Beckett
Electrical Services, LLC, as Contractor, and Wells Real Estate Services, LLC, a
Georgia limited liability company, as Manager, acting as agent for Seller, Wells
VAF - Parkway at Oak Hill, LLC, as Owner.
That certain Service Agreement dated January 28, 2011, by and between Central
Texas Refuse, Inc., as Contractor, and Wells Real Estate Services, LLC, a
Georgia limited liability company, as Manager, acting as agent for Seller, Wells
VAF - Parkway at Oak Hill, LLC, as Owner.
That certain Service Agreement dated December 17, 2010, by and between Executive
Security Systems, Inc., as Contractor, and Wells Real Estate Services, LLC, a
Georgia limited liability company, as Manager, acting as agent for Seller, Wells
VAF - Parkway at Oak Hill, LLC, as Owner.
That certain Service Agreement dated January 14, 2011, by and between Landscape
Resources, Inc., as Contractor, and Wells Real Estate Services, LLC, a Georgia
limited liability company, as Manager, acting as agent for Seller, Wells VAF -
Parkway at Oak Hill, LLC, as Owner.
That certain Service Agreement dated February 21, 2011, by and between Jericson,
Inc. dba Sparkling Clean Window Company, as Contractor, and Wells Real Estate
Services, LLC, a Georgia limited liability company, as Manager, acting as agent
for Seller, Wells VAF - Parkway at Oak Hill, LLC, as Owner.
That certain Service Agreement dated January 14, 2011, by and between Sweep
Across Texas, as Contractor, and Wells Real Estate Services, LLC, a Georgia
limited liability company, as Manager, acting as agent for Seller, Wells VAF -
Parkway at Oak Hill, LLC, as Owner.
That certain Standard Service Agreement dated January 12, 2011, by and between
Trane U.S., Inc., as Contractor, and Wells Real Estate Services, LLC, a Georgia
limited liability company, as Manager, acting as agent for Seller, Wells VAF -
Parkway at Oak Hill, LLC, as Owner.
That certain Fire Alarm Monitoring Service Agreement dated January 17, 2011, by
and between Vanguard Fire Systems, L.P., as Contractor, and Wells Real Estate
Services, LLC, a Georgia limited liability company, as Manager, acting as agent
for Seller, Wells VAF - Parkway at Oak Hill, LLC, as Owner.
That certain Fire Alarm Sprinkler Testing and Inspection Agreement dated January
17, 2011, by and between Vanguard Fire Systems, L.P., as Contractor, and Wells
Real Estate Services, LLC, a Georgia limited liability company, as Manager,
acting as agent for Seller, Wells VAF - Parkway at Oak Hill, LLC, as Owner.
That certain Service Agreement dated February 21, 2011, by and between River
City Plant Company, LLC, as Contractor, and Wells Real Estate Services, LLC, a
Georgia limited liability company, as Manager, acting as agent for Seller, Wells
VAF - Parkway at Oak Hill, LLC, as Owner.





--------------------------------------------------------------------------------




EXHIBIT C
PERMITTED EXCEPTIONS
1.
The following restrictive covenants of record itemized below:



Document No(s). 1999149271, 1999155174, 2001095912, 2003034321 and 200300035 of
the Official Public Records and Volume 4381, Page 114 of the Deed Records, all
of Travis County, Texas. (Tract 1)


Document No(s). 1999149271, 1999155173, 1999155174, 2001095912, 2003034321 and
200300034 of the Official Public Records of Travis County, Texas (Tract 2)


Volume 4381, Page 114 of the Deed Records and Document No(s). 1999149271,
1999155174, 200000208 and 2001095912 of the Official Public Records, all of
Travis County, Texas (All Tracts)


As to all of the above, omitting any covenant or restriction based on race,
color, religion, sex, handicap, familial status or national origin unless and
only to the extent that said covenant (a) is exempt under Chapter 42, Section
3607 of the United States Code or (b) relates to handicap but does not
discriminate against handicapped persons.


2.
The following apply to Tract 1:



(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 118 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(b)
Electric and telephone line easement granted to the City of Austin, by
instrument dated August 10, 1966, recorded in Volume 3192, Page 1046 of the Deed
Records of Travis County, Texas, as shown on that certain plat of Oak Hill
Technology Park Section IV recorded in Document 200300035 of the Official Public
Records of Travis County, Texas.

(c)
Underground telecommunications lines and systems easement granted to
Southwestern Bell Telephone Company, by instrument dated June 2, 1987, recorded
in Volume 10279, Page 612 of the Real Property Records of Travis County, Texas,
as shown on that certain plat of Oak Hill Technology Park Section IV recorded in
Document No. 200300035 of the Official Public Records of Travis County, Texas.

(d)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(e)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 108 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.




--------------------------------------------------------------------------------




(f)
Wastewater easement granted to the City of Austin, by instrument dated February
10, 1994, recorded in Volume 12121, Page 281 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(g)
Drainage easement varying in width traversing subject property, as created by
that certain plat of Oak Hill Technology Park Section IV recorded under Document
No. 200300035 of the Official Public Records of Travis County, Texas.

(h)
Electric and telecommunications easement 10 feet in width along the northwest,
southwest, southeast and northeast property line(s), as created by that certain
plat of Oak Hill Technology Park Section IV recorded under Document No.
200300035 of the Official Public Records of Travis County, Texas.

(i)
Electric and telecommunications easement 10 feet in width along U.S. Highway 290
West property line(s), as created by that certain plat of Oak Hill Technology
Park Section IV recorded under Document No. 200300035 of the Official Public
Records of Travis County, Texas.

(j)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed February 13, 2003, recorded under
Document 2003034324 of the Official Public Records of Travis County, Texas.

(k)
Wetland setback, critical water quality and water quality transition zones, as
created by that certain plat of Oak Hill Technology Park Section IV recorded
under Document No. 200300035 of the Official Public Records of Travis County,
Texas.

(l)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(m)
Building setback line 125 feet in width and vegetative buffer zone 75 feet in
width along Southwest Parkway as set forth in the restrictions recorded under
Document No. 1999149271 of the Official Public Records of Travis County, Texas.

(n)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding imperious cover dated February 8, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

3.    The following apply to Tract 2:
(a)
Electric and telephone line easements granted to the City of Austin, by
instrument dated July 31, 1986, recorded in Volume 9827, Page 163 of the Real
Property Records of Travis County, Texas.

(b)
Wastewater easement granted to the City of Austin, by instrument dated January
26, 1993, recorded in Volume 11860, Page 985 of the Real Property Records of
Travis County, Texas.

(c)
Wastewater easement 15 feet in width granted to the City of Austin, by
instrument dated November 29, 1993, recorded in Volume 12075, Page 591 of the
Real Property Records of




--------------------------------------------------------------------------------




Travis County, Texas, the same being incorrectly shown on that certain plat of
Oak Hill Technology Park Section VI recorded under Document No. 200300034 of the
Official Public Records of Travis County, Texas, as being recorded in Volume
12121, Page 281 of the Real Property Records of Travis County, Texas.
(d)
Electric and telecommunications easement 10 feet in width along the southwest,
southeast and northeast property line(s), created by that certain plat of Oak
Hill Technology Park Section VI, recorded under Document No. 200300034 of the
Official Public Records of Travis County, Texas.

(e)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements dated January 13, 2000, recorded under
Document No. 2000008817 of the Official Public Records of Travis County, Texas,
the same being incorrectly shown on that certain plat of Oak Hill Technology
Park Section VI, recorded under Document No. 200300034 of the Plat Records of
Travis County, Texas.

(f)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(g)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding impervious cover dated February 9, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

4.    The following apply to Tract 3:
(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas.

(b)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed July 6, 2000, recorded under
Document No. 2000105506 of the Official Public Records of Travis County, Texas.

(c)
Electric easement 10 feet in width along U.S. Highway 290 West property line(s),
as shown by the Plat recorded under Document No. 200000208 of the Official
Public Records of Travis County, Texas.

(d)
Rights of Southwestern Bell Telephone Company, as tenants in possession, as
evidenced by that certain Subordinate Non-Disturbance Agreement recorded under
Document No. 2003028675 of the Official Public Records of Travis County, Texas.

(e)
Blanket water utility easement granted to the City of Austin, by instrument
dated May 17, 2006, recorded under Document No. 2006133358 of the Official
Public Records of Travis County, Texas.

5.    The following apply to Tracts 1 and 2:
(a)
Waster and wastewater blanket utility easement granted to the City of Austin, by
instrument dated November 7, 2005, recorded under Document No. 2005210758 of the
Official Public Records of Travis County, Texas.




--------------------------------------------------------------------------------




(b)
Blanket electric utility easement granted to the City of Austin, by instrument
dated November 20, 2006, recorded under Document No. 2006227949 of the Official
Public Records of Travis County, Texas.

6.    The following apply to all Tracts:
(a)
The terms, conditions and stipulations set out in that certain Joint Access and
Easement Agreement dated October 27, 2005, recorded under Document No.
2005209114 of the Official Public Records of Travis County, Texas; and being
further subject to that certain Memorandum of Indemnification Agreement recorded
under Document 2005209116 of the Official Public Records of Travis County,
Texas; and as further subject to Estoppel with Regard to Joint Access and
Easement Agreement recorded under Document No. 2008171573 of the Official Public
Records of Travis County, Texas.

(b)
No liability is assumed by reason of any encroachment(s) or protrusion(s) of a
fence and/or building(s) into or outside of the boundary lines of the subject
property herein described.








--------------------------------------------------------------------------------




Schedule 5
FORM OF GENERAL ASSIGNMENT OF
Seller's Interest in Intangible Property
GENERAL ASSIGNMENT
THIS GENERAL ASSIGNMENT (“Assignment”) is made and entered into as of the _____
day of __________, 2012 by Wells VAF-Parkway at Oak Hill, LLC, a Delaware
limited liability company (“Assignor”) to _______________________________, a
_______________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property commonly known as “Parkway at Oak Hill” located
in Austin, Travis County, Texas, and more particularly described on Exhibit “A”
attached hereto and made a part hereof (the “Property”); and
WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor's right, title and interest (if any) in and
to all assignable tradenames, entitlements and other intangible property used
and owned by Assignor (if any) in connection with the Property, subject to the
matters set forth on Exhibit “B” attached hereto and made a part hereof;
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:
1.    Assignor hereby unconditionally and absolutely assigns, transfers, sets
over and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated as of February ___, 2012, between Assignor and Assignee
(the “Contract”) applicable to the property assigned herein, all of Assignor's
right, title and interest (if any) in and to all intangible property, if any,
owned by Assignor related to the real property and improvements constituting the
Property (excluding any computer software which either is licensed to Assignor
or Assignor deems proprietary), including, without limitation, Assignor's rights
and interests in and to the following (i) the name “Parkway at Oak Hill”, (ii)
all assignable plans and specifications and other architectural and engineering
drawings for the Land and Improvements (as defined in the Contract); (iii) all
assignable warranties or guaranties given or made in respect of the Improvements
or Personal Property (as defined in the Contract); and (iv) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements.
2.    All representations and warranties of Assignor made in the Contract in
respect of the Intangible Property (as defined in the Contract), as recertified
to Assignee pursuant to that certain Seller's Certificate as to Representations
of even date herewith from Assignor to Assignee, shall survive for a period of
three hundred sixty five (365) days from the date hereof, and upon the
expiration thereof shall be of no further force or effect except to the extent
that with respect to any particular alleged breach, Assignee shall give Assignor
written notice prior to the expiration of said three hundred sixty five (365)
day period of such alleged breach with reasonable detail as to the nature of
such breach and files an action against Assignor with



--------------------------------------------------------------------------------




respect thereto within ninety (90) days after the giving of such notice.
Notwithstanding anything to the contrary contained in the Contract or this
Assignment, Assignor shall have no liability to Assignee for the breach of any
representation or warranty made in the Contract or this Assignment or any of the
other Ancillary Closing Documents (as defined in the Contract) unless the loss
resulting from Assignor's breach of its representations and warranties exceeds,
in the aggregate, Twenty-Five Thousand and No/100 Dollars ($25,000.00), in which
event Assignor shall be liable for each dollar of damages resulting from the
breach or breaches of its representations and warranties, but in no event shall
Assignor's total liability for any such breach or breaches exceed, in the
aggregate, Nine Hundred Forty Five Thousand and No/100 Dollars ($945,000) ),
except in the event of Seller's fraud or intentional misrepresentation. In no
event shall Assignor be liable for, nor shall Assignee seek, any consequential,
indirect or punitive damages; and in no event whatsoever shall any claim for a
breach of any representation or warranty of Assignor be actionable or payable if
the breach in question results from or is based on a condition, state of facts
or other matter which was actually known to Assignee prior to the date hereof.
3.    This Assignment shall inure to the benefit and be binding upon Assignor
and Assignee and their respective legal representatives, successors and assigns.
IN WITNESS WHEREOF, the duly authorized representative of Assignor has caused
this Assignment to be properly executed under seal as of this day and year first
above written.
ASSIGNOR:
Wells VAF - Parkway at Oak Hill, LLC,
a Delaware limited liability company


By:
Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability company,
its sole member



By:
Wells Investment Management Company, LLC, a Georgia limited liability company,
its manager

    
By:                    
Name:                    
Title:                    







--------------------------------------------------------------------------------




EXHIBIT “A”
LEGAL DESCRIPTION


TRACT 1:
Lot, I, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300035 of the Official Public Records of Travis
County, Texas, being more particularly described by metes and bounds shown on
Exhibit "A" attached hereto and made a part hereof.
TRACT 2:
Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County Texas, according to the map or plat thereof,
recorded under Document No, 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Exhibit "B" attached hereto and made part hereof.


TRACT 3:
Easement Estate for access, appurtenant to Tracts 1 and 2, created in that
certain Joint Access and Easement Agreement dated October 27, 2005, by and
between Champion Partners Group, Ltd., and AAW Oak Hill, Ltd., recorded under
Document No. 2005209114 of the Official Public Records of Travis County, Texas;
being over and across that certain 0.336 acre portion of Lots I and 2, Block
"A", OAK HILL TECHNOLOGY PARK SUBDIVISION, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded under Document No.
200080208 of the Official Public Records of Travis County. Texas. Said 0.335
acres being more particularly described by metes and bounds shown on Exhibit "C"
attached hereto and made part hereof.







--------------------------------------------------------------------------------




EXHIBIT “B”
PERMITTED EXCEPTIONS
1.
The following restrictive covenants of record itemized below:



Document No(s). 1999149271, 1999155174, 2001095912, 2003034321 and 200300035 of
the Official Public Records and Volume 4381, Page 114 of the Deed Records, all
of Travis County, Texas. (Tract 1)


Document No(s). 1999149271, 1999155173, 1999155174, 2001095912, 2003034321 and
200300034 of the Official Public Records of Travis County, Texas (Tract 2)


Volume 4381, Page 114 of the Deed Records and Document No(s). 1999149271,
1999155174, 200000208 and 2001095912 of the Official Public Records, all of
Travis County, Texas (All Tracts)


As to all of the above, omitting any covenant or restriction based on race,
color, religion, sex, handicap, familial status or national origin unless and
only to the extent that said covenant (a) is exempt under Chapter 42, Section
3607 of the United States Code or (b) relates to handicap but does not
discriminate against handicapped persons.


2.
The following apply to Tract 1:



(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 118 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(b)
Electric and telephone line easement granted to the City of Austin, by
instrument dated August 10, 1966, recorded in Volume 3192, Page 1046 of the Deed
Records of Travis County, Texas, as shown on that certain plat of Oak Hill
Technology Park Section IV recorded in Document 200300035 of the Official Public
Records of Travis County, Texas.

(c)
Underground telecommunications lines and systems easement granted to
Southwestern Bell Telephone Company, by instrument dated June 2, 1987, recorded
in Volume 10279, Page 612 of the Real Property Records of Travis County, Texas,
as shown on that certain plat of Oak Hill Technology Park Section IV recorded in
Document No. 200300035 of the Official Public Records of Travis County, Texas.

(d)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(e)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 108 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.




--------------------------------------------------------------------------------




(f)
Wastewater easement granted to the City of Austin, by instrument dated February
10, 1994, recorded in Volume 12121, Page 281 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(g)
Drainage easement varying in width traversing subject property, as created by
that certain plat of Oak Hill Technology Park Section IV recorded under Document
No. 200300035 of the Official Public Records of Travis County, Texas.

(h)
Electric and telecommunications easement 10 feet in width along the northwest,
southwest, southeast and northeast property line(s), as created by that certain
plat of Oak Hill Technology Park Section IV recorded under Document No.
200300035 of the Official Public Records of Travis County, Texas.

(i)
Electric and telecommunications easement 10 feet in width along U.S. Highway 290
West property line(s), as created by that certain plat of Oak Hill Technology
Park Section IV recorded under Document No. 200300035 of the Official Public
Records of Travis County, Texas.

(j)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed February 13, 2003, recorded under
Document 2003034324 of the Official Public Records of Travis County, Texas.

(k)
Wetland setback, critical water quality and water quality transition zones, as
created by that certain plat of Oak Hill Technology Park Section IV recorded
under Document No. 200300035 of the Official Public Records of Travis County,
Texas.

(l)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(m)
Building setback line 125 feet in width and vegetative buffer zone 75 feet in
width along Southwest Parkway as set forth in the restrictions recorded under
Document No. 1999149271 of the Official Public Records of Travis County, Texas.

(n)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding imperious cover dated February 8, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

3.    The following apply to Tract 2:
(a)
Electric and telephone line easements granted to the City of Austin, by
instrument dated July 31, 1986, recorded in Volume 9827, Page 163 of the Real
Property Records of Travis County, Texas.

(b)
Wastewater easement granted to the City of Austin, by instrument dated January
26, 1993, recorded in Volume 11860, Page 985 of the Real Property Records of
Travis County, Texas.

(c)
Wastewater easement 15 feet in width granted to the City of Austin, by
instrument dated November 29, 1993, recorded in Volume 12075, Page 591 of the
Real Property Records of




--------------------------------------------------------------------------------




Travis County, Texas, the same being incorrectly shown on that certain plat of
Oak Hill Technology Park Section VI recorded under Document No. 200300034 of the
Official Public Records of Travis County, Texas, as being recorded in Volume
12121, Page 281 of the Real Property Records of Travis County, Texas.
(d)
Electric and telecommunications easement 10 feet in width along the southwest,
southeast and northeast property line(s), created by that certain plat of Oak
Hill Technology Park Section VI, recorded under Document No. 200300034 of the
Official Public Records of Travis County, Texas.

(e)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements dated January 13, 2000, recorded under
Document No. 2000008817 of the Official Public Records of Travis County, Texas,
the same being incorrectly shown on that certain plat of Oak Hill Technology
Park Section VI, recorded under Document No. 200300034 of the Plat Records of
Travis County, Texas.

(f)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(g)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding impervious cover dated February 9, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

4.    The following apply to Tract 3:
(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas.

(b)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed July 6, 2000, recorded under
Document No. 2000105506 of the Official Public Records of Travis County, Texas.

(c)
Electric easement 10 feet in width along U.S. Highway 290 West property line(s),
as shown by the Plat recorded under Document No. 200000208 of the Official
Public Records of Travis County, Texas.

(d)
Rights of Southwestern Bell Telephone Company, as tenants in possession, as
evidenced by that certain Subordinate Non-Disturbance Agreement recorded under
Document No. 2003028675 of the Official Public Records of Travis County, Texas.

(e)
Blanket water utility easement granted to the City of Austin, by instrument
dated May 17, 2006, recorded under Document No. 2006133358 of the Official
Public Records of Travis County, Texas.

5.    The following apply to Tracts 1 and 2:
(a)
Waster and wastewater blanket utility easement granted to the City of Austin, by
instrument dated November 7, 2005, recorded under Document No. 2005210758 of the
Official Public Records of Travis County, Texas.




--------------------------------------------------------------------------------




(b)
Blanket electric utility easement granted to the City of Austin, by instrument
dated November 20, 2006, recorded under Document No. 2006227949 of the Official
Public Records of Travis County, Texas.

6.    The following apply to all Tracts:
(a)
The terms, conditions and stipulations set out in that certain Joint Access and
Easement Agreement dated October 27, 2005, recorded under Document No.
2005209114 of the Official Public Records of Travis County, Texas; and being
further subject to that certain Memorandum of Indemnification Agreement recorded
under Document 2005209116 of the Official Public Records of Travis County,
Texas; and as further subject to Estoppel with Regard to Joint Access and
Easement Agreement recorded under Document No. 2008171573 of the Official Public
Records of Travis County, Texas.

(b)
No liability is assumed by reason of any encroachment(s) or protrusion(s) of a
fence and/or building(s) into or outside of the boundary lines of the subject
property herein described.








--------------------------------------------------------------------------------




Schedule 6
FORM OF SELLER'S AFFIDAVIT
(for Purchaser's Title Insurance Purposes)
SELLER'S AFFIDAVIT
STATE OF GEORGIA
COUNTY OF __________
Personally appeared before me, the undersigned deponent who being duly sworn,
deposes and says on oath the following to the best of his knowledge and belief:
1.    That the undersigned is the _______________ of _________________________,
a _______________ (hereinafter referred to as “Owner”) and as such officer of
the Owner, the undersigned has personal knowledge of the facts sworn to in this
Affidavit.
2.    That Owner is the owner of certain real property located in Travis County,
Texas, being described on Exhibit A, attached hereto and made a part hereof
(hereinafter referred to as the “Property”), subject to those matters set forth
on Exhibit B, attached hereto and made a part hereof.
3.    That Owner is in possession of the Property, and to the best knowledge and
belief of the undersigned, no other parties have any claim to possession of the
Property, except as set forth on Exhibit B hereto.
4.    That the undersigned is not aware of and has received no notice of any
pending suits, proceedings, judgments, bankruptcies, liens or executions against
the Owner which affect title to the Property except for any matters set forth on
Exhibit B-1 hereto.
5.    That except as may be set forth on Exhibit B hereto, there are no unpaid
or unsatisfied security deeds, mortgages, claims of lien, special assessments
for sewer or streets, or ad valorem taxes which constitute a lien against the
Property or any part thereof.
6.    That, except as may be set forth on Exhibit C attached hereto and made a
part hereof, no improvements or repairs have been made upon the Property at the
instance of Owner within the ninety-five (95) days immediately preceding the
date hereof for which the cost has not been paid; and, except as may be set
forth on Exhibit C hereto, there are no outstanding bills for labor or materials
used in making improvements or repairs on the Property at the instance of Owner
or for services of architects, surveyors, or engineers incurred in connection
therewith at the instance of Owner.
7.    That Owner is not a foreign person, a foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in the
Internal Revenue Code. The federal employer identification number of the Owner
is _______________ and Owner's address is 6200 The Corners Parkway, Suite 250,
Atlanta, Georgia 30092. This statement is made by the undersigned in compliance
with Section 1445 of the Internal Revenue Code to exempt any transferee of the
Property from withholding the tax required upon a foreign transferor's
disposition of a U.S. real property interest.
8.    That, except for Holliday Fenoglio Fowler, L.P. (hereinafter referred to
as “Broker”) engaged by Owner in connection with the sale of the Property to
______________________________, a ________________________ (hereinafter referred
to as “Purchaser”) and those certain leasing agents



--------------------------------------------------------------------------------




(hereinafter referred to as the “Leasing Agents”) set forth on Exhibit D
attached hereto and made a part hereof in connection with certain brokers'
commission agreements, Owner has not engaged any “broker's” services (as defined
in O.C.G.A. § 44-14-601) with regard to the purchase, sale, management, lease,
option or other conveyance of any interest in the Property; as to Broker, the
Closing Statement executed in connection with the sale of the Property to
Purchaser reflects payment in full satisfaction of all amounts owed to Broker
with respect to the Property; as to the Leasing Agents, all amounts owed to the
Leasing Agents through the date hereof have been paid in full as of the date
hereof; and as of the date hereof, Owner has not received any notice of lien
from Broker, any of the Leasing Agents or any other real estate broker,
salesman, agent or similar person relating to the Property.
9.    That to Owner's knowledge there are no boundary disputes affecting the
Property.
10.    That this Affidavit is made to induce ____________________ Title
Insurance Company to insure title to the Property, without exception other than
as set forth on Exhibit B hereto, relying on information in this document.
Sworn to and subscribed before me,
this _____ day of ____________, 200__.
(SEAL)


_____________________________
Notary Public
My Commission Expires:
_____________________________
(NOTARIAL SEAL)



--------------------------------------------------------------------------------




EXHIBIT A
LEGAL DESCRIPTION


TRACT 1:
Lot, I, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300035 of the Official Public Records of Travis
County, Texas, being more particularly described by metes and bounds shown on
Exhibit "A" attached hereto and made a part hereof.
TRACT 2:
Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County Texas, according to the map or plat thereof,
recorded under Document No, 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Exhibit "B" attached hereto and made part hereof.


TRACT 3:
Easement Estate for access, appurtenant to Tracts 1 and 2, created in that
certain Joint Access and Easement Agreement dated October 27, 2005, by and
between Champion Partners Group, Ltd., and AAW Oak Hill, Ltd., recorded under
Document No. 2005209114 of the Official Public Records of Travis County, Texas;
being over and across that certain 0.336 acre portion of Lots I and 2, Block
"A", OAK HILL TECHNOLOGY PARK SUBDIVISION, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded under Document No.
200080208 of the Official Public Records of Travis County. Texas. Said 0.335
acres being more particularly described by metes and bounds shown on Exhibit "C"
attached hereto and made part hereof.











--------------------------------------------------------------------------------




EXHIBIT B
EXISTING ENCUMBRANCES
The following restrictive covenants of record itemized below:


1.
Document No(s). 1999149271, 1999155174, 2001095912, 2003034321 and 200300035 of
the Official Public Records and Volume 4381, Page 114 of the Deed Records, all
of Travis County, Texas. (Tract 1)



Document No(s). 1999149271, 1999155173, 1999155174, 2001095912, 2003034321 and
200300034 of the Official Public Records of Travis County, Texas (Tract 2)


Volume 4381, Page 114 of the Deed Records and Document No(s). 1999149271,
1999155174, 200000208 and 2001095912 of the Official Public Records, all of
Travis County, Texas (All Tracts)


As to all of the above, omitting any covenant or restriction based on race,
color, religion, sex, handicap, familial status or national origin unless and
only to the extent that said covenant (a) is exempt under Chapter 42, Section
3607 of the United States Code or (b) relates to handicap but does not
discriminate against handicapped persons.


2.
The following apply to Tract 1:



(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 118 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(b)
Electric and telephone line easement granted to the City of Austin, by
instrument dated August 10, 1966, recorded in Volume 3192, Page 1046 of the Deed
Records of Travis County, Texas, as shown on that certain plat of Oak Hill
Technology Park Section IV recorded in Document 200300035 of the Official Public
Records of Travis County, Texas.

(c)
Underground telecommunications lines and systems easement granted to
Southwestern Bell Telephone Company, by instrument dated June 2, 1987, recorded
in Volume 10279, Page 612 of the Real Property Records of Travis County, Texas,
as shown on that certain plat of Oak Hill Technology Park Section IV recorded in
Document No. 200300035 of the Official Public Records of Travis County, Texas.

(d)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(e)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 108 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.




--------------------------------------------------------------------------------




(f)
Wastewater easement granted to the City of Austin, by instrument dated February
10, 1994, recorded in Volume 12121, Page 281 of the Real Property Records of
Travis County, Texas, as shown on that certain plat of Oak Hill Technology Park
Section IV recorded in Document No. 200300035 of the Official Public Records of
Travis County, Texas.

(g)
Drainage easement varying in width traversing subject property, as created by
that certain plat of Oak Hill Technology Park Section IV recorded under Document
No. 200300035 of the Official Public Records of Travis County, Texas.

(h)
Electric and telecommunications easement 10 feet in width along the northwest,
southwest, southeast and northeast property line(s), as created by that certain
plat of Oak Hill Technology Park Section IV recorded under Document No.
200300035 of the Official Public Records of Travis County, Texas.

(i)
Electric and telecommunications easement 10 feet in width along U.S. Highway 290
West property line(s), as created by that certain plat of Oak Hill Technology
Park Section IV recorded under Document No. 200300035 of the Official Public
Records of Travis County, Texas.

(j)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed February 13, 2003, recorded under
Document 2003034324 of the Official Public Records of Travis County, Texas.

(k)
Wetland setback, critical water quality and water quality transition zones, as
created by that certain plat of Oak Hill Technology Park Section IV recorded
under Document No. 200300035 of the Official Public Records of Travis County,
Texas.

(l)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(m)
Building setback line 125 feet in width and vegetative buffer zone 75 feet in
width along Southwest Parkway as set forth in the restrictions recorded under
Document No. 1999149271 of the Official Public Records of Travis County, Texas.

(n)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding imperious cover dated February 8, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

3.    The following apply to Tract 2:
(a)
Electric and telephone line easements granted to the City of Austin, by
instrument dated July 31, 1986, recorded in Volume 9827, Page 163 of the Real
Property Records of Travis County, Texas.

(b)
Wastewater easement granted to the City of Austin, by instrument dated January
26, 1993, recorded in Volume 11860, Page 985 of the Real Property Records of
Travis County, Texas.

(c)
Wastewater easement 15 feet in width granted to the City of Austin, by
instrument dated November 29, 1993, recorded in Volume 12075, Page 591 of the
Real Property Records of




--------------------------------------------------------------------------------




Travis County, Texas, the same being incorrectly shown on that certain plat of
Oak Hill Technology Park Section VI recorded under Document No. 200300034 of the
Official Public Records of Travis County, Texas, as being recorded in Volume
12121, Page 281 of the Real Property Records of Travis County, Texas.
(d)
Electric and telecommunications easement 10 feet in width along the southwest,
southeast and northeast property line(s), created by that certain plat of Oak
Hill Technology Park Section VI, recorded under Document No. 200300034 of the
Official Public Records of Travis County, Texas.

(e)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements dated January 13, 2000, recorded under
Document No. 2000008817 of the Official Public Records of Travis County, Texas,
the same being incorrectly shown on that certain plat of Oak Hill Technology
Park Section VI, recorded under Document No. 200300034 of the Plat Records of
Travis County, Texas.

(f)
Water line(s) easement granted to the City of Austin, by instrument dated
November 14, 2001, recorded under Document No. 2001196292 of the Official Public
Records of Travis County, Texas.

(g)
The terms, conditions and stipulations set out in that certain Deed Recordation
Affidavit regarding impervious cover dated February 9, 2005, recorded under
Document No. 2005024419 of the Official Public Records of Travis County, Texas.

4.    The following apply to Tract 3:
(a)
Wastewater easement granted to the City of Austin, by instrument dated November
23, 1992, recorded in Volume 11820, Page 98 of the Real Property Records of
Travis County, Texas.

(b)
The terms, conditions and stipulations set out in that certain Notice Concerning
Construction of Subdivision Improvements filed July 6, 2000, recorded under
Document No. 2000105506 of the Official Public Records of Travis County, Texas.

(c)
Electric easement 10 feet in width along U.S. Highway 290 West property line(s),
as shown by the Plat recorded under Document No. 200000208 of the Official
Public Records of Travis County, Texas.

(d)
Rights of Southwestern Bell Telephone Company, as tenants in possession, as
evidenced by that certain Subordinate Non-Disturbance Agreement recorded under
Document No. 2003028675 of the Official Public Records of Travis County, Texas.

(e)
Blanket water utility easement granted to the City of Austin, by instrument
dated May 17, 2006, recorded under Document No. 2006133358 of the Official
Public Records of Travis County, Texas.

5.    The following apply to Tracts 1 and 2:
(a)
Waster and wastewater blanket utility easement granted to the City of Austin, by
instrument dated November 7, 2005, recorded under Document No. 2005210758 of the
Official Public Records of Travis County, Texas.




--------------------------------------------------------------------------------




(b)
Blanket electric utility easement granted to the City of Austin, by instrument
dated November 20, 2006, recorded under Document No. 2006227949 of the Official
Public Records of Travis County, Texas.

6.    The following apply to all Tracts:
(a)
The terms, conditions and stipulations set out in that certain Joint Access and
Easement Agreement dated October 27, 2005, recorded under Document No.
2005209114 of the Official Public Records of Travis County, Texas; and being
further subject to that certain Memorandum of Indemnification Agreement recorded
under Document 2005209116 of the Official Public Records of Travis County,
Texas; and as further subject to Estoppel with Regard to Joint Access and
Easement Agreement recorded under Document No. 2008171573 of the Official Public
Records of Travis County, Texas.

(b)
No liability is assumed by reason of any encroachment(s) or protrusion(s) of a
fence and/or building(s) into or outside of the boundary lines of the subject
property herein described.






--------------------------------------------------------------------------------




EXHIBIT B-1
LIST OF ANY PENDING ACTIONS REGARDING TENANT MATTERS
None





--------------------------------------------------------------------------------




EXHIBIT C
LIST OF ANY CONTRACTORS, MATERIALMEN OR SUPPLIERS NOT YET PAID IN FULL
None





--------------------------------------------------------------------------------




EXHIBIT D
LEASING COMMISSION AGREEMENTS
Registration and Commission Agreement, dated April 21, 2010, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Jackson & Cooksey, Inc., as Broker, for the Lease with Communication Workers of
America, an unincorporated national association, as Tenant


Registration and Commission Agreement, dated September 24, 2009, between Wells
VAF - Parkway at Oak Hill, LLC, a Delaware limited liability company, as
Landlord, and Oxford Alliance Services, LLC, dba Oxford Commercial, as Broker,
for the Lease with Surveying and Mapping, Inc., a Texas corporation, as Tenant


Registration and Commission Agreement, dated December 11, 2009, between Wells
VAF - Parkway at Oak Hill, LLC, a Delaware limited liability company, as
Landlord, and HPI Corporate Services, LLC, as Broker, for the Lease with Wells
Fargo Bank, N.A., a national banking association, as Tenant


Registration and Commission Agreement, dated April 28, 2011, between Wells VAF -
Parkway at Oak Hill, LLC, a Delaware limited liability company, as Landlord, and
Jones Lang LaSalle Brokerage Inc., a Texas corporation, as Broker, for the Lease
with Inc Research, LLC, a Delaware limited liability company, as Tenant







--------------------------------------------------------------------------------




Schedule 7
FORM OF SELLER'S CERTIFICATE
(as to Seller's Representations and Warranties)
SELLER'S CERTIFICATE AS TO REPRESENTATIONS
THIS SELLER'S CERTIFICATE AS TO REPRESENTATIONS (this “Certificate”) is given
and made by Wells VAF-Parkway at Oak Hill, LLC, a Delaware limited liability
company (“Seller”), this ___ day of ______________, 2012, for the benefit of
_______________________________, a _______________ (“Purchaser”).
Pursuant to the provisions of that certain Purchase and Sale Agreement , dated
as of _______________, 2012, between Seller and Purchaser (the “Contract”), for
the purchase and sale of certain real property commonly known as “Parkway at Oak
Hill” located in Austin, Travis County, Texas, and more particularly described
on Exhibit “A” attached hereto and made a part hereof (the “Property”), Seller
certifies that except as may be set forth to the contrary in Exhibit “B”
attached hereto and made a part hereof, all of the representations and
warranties of Seller contained in the Contract remain true and correct in all
material respects as of the date hereof; and
The representations and warranties contained herein shall survive for a period
of three hundred sixty five (365) days after the date hereof, and upon the
expiration thereof shall be of no further force or effect except to the extent
that with respect to any particular alleged breach, Purchaser shall give Seller
written notice prior to the expiration of said three hundred sixty five (365)
day period of such alleged breach with reasonable detail as to the nature of
such breach and files an action against Seller with respect thereto within
ninety (90) days after the giving of such notice. Notwithstanding anything to
the contrary contained in the Contract or this Certificate, Seller shall have no
liability to Purchaser for the breach of any representation or warranty made in
the Contract or this Certificate or any of the other Ancillary Closing Documents
(as defined in the Contract) unless the loss resulting from Seller's various
breaches of its representations and warranties exceeds, in the aggregate,
Twenty-Five Thousand and No/100 Dollars ($25,000.00), in which event Seller
shall be liable for each dollar of damages resulting from the breach or breaches
of its representations and warranties, but in no event shall Seller's total
liability for any such breach or breaches exceed, in the aggregate, Nine Hundred
Forty Five Thousand and No/100 Dollars ($945,000). In no event shall Seller be
liable for, nor shall Purchaser seek, any consequential, indirect or punitive
damages; and in no event whatsoever shall any claim for a breach of any
representation or warranty of Seller be actionable or payable if the breach in
question results from or is based on a condition, state of facts or other matter
which was actually known to Purchaser prior to the date hereof.
[signatures begin on next page]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.
Wells VAF - Parkway at Oak Hill, LLC,
a Delaware limited liability company


By:
Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability company,
its sole member



By:
Wells Investment Management Company, LLC, a Georgia limited liability company,
its manager

    
By:                    
Name:                    
Title:                    







--------------------------------------------------------------------------------




EXHIBIT “A”
LEGAL DESCRIPTION


TRACT 1:
Lot, I, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300035 of the Official Public Records of Travis
County, Texas, being more particularly described by metes and bounds shown on
Exhibit "A" attached hereto and made a part hereof.
TRACT 2:
Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County Texas, according to the map or plat thereof,
recorded under Document No, 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Exhibit "B" attached hereto and made part hereof.


TRACT 3:
Easement Estate for access, appurtenant to Tracts 1 and 2, created in that
certain Joint Access and Easement Agreement dated October 27, 2005, by and
between Champion Partners Group, Ltd., and AAW Oak Hill, Ltd., recorded under
Document No. 2005209114 of the Official Public Records of Travis County, Texas;
being over and across that certain 0.336 acre portion of Lots I and 2, Block
"A", OAK HILL TECHNOLOGY PARK SUBDIVISION, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded under Document No.
200080208 of the Official Public Records of Travis County. Texas. Said 0.335
acres being more particularly described by metes and bounds shown on Exhibit "C"
attached hereto and made part hereof.




 





--------------------------------------------------------------------------------




EXHIBIT “B”
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES


None





--------------------------------------------------------------------------------




Schedule 8
Form of Seller's FIRPTA Affidavit
CERTIFICATION OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person.  To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by Wells VAF-Parkway at Oak
Hill, LLC, a Delaware limited liability company(the “Seller”), the Seller hereby
certifies as follows:
1.    The Seller is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations);
2.    The Seller's U.S. employer identification number is _______________; and
3.    The Seller's office address is 6200 The Corners Parkway, Suite 250,
Atlanta, Georgia 30092.
The undersigned understands that this Certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both. 
This Certificate is made with the knowledge that ____________________________,
a________________________, will rely upon this Certificate in purchasing that
certain real property from Seller more particularly described on Exhibit A
attached hereto.
Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Seller.
Date: ________________, 2012
Wells VAF - Parkway at Oak Hill, LLC,
a Delaware limited liability company


By:Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia limited liability
company, its sole member


By:Wells Investment Management Company, LLC, a Georgia limited liability
company, its manager


By:
Name:
Title:






--------------------------------------------------------------------------------




THIS CERTIFICATION MUST BE RETAINED UNTIL THE END OF THE FIFTH TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR IN WHICH THE TRANSFER TAKES PLACE.





--------------------------------------------------------------------------------




Schedule 10
FORM OF PURCHASER'S CERTIFICATE
(as to Purchaser's Representations and Warranties)
PURCHASER'S CERTIFICATE AS TO REPRESENTATIONS
THIS PURCHASER'S CERTIFICATE AS TO REPRESENTATIONS (this “Certificate”) is given
and made by RORASA, INC., a Texas corporation (“Purchaser”), this ___ day of
______________, 2012, for the benefit of _______________________________, a
_______________ (“Seller”).
Pursuant to the provisions of that certain Purchase and Sale Agreement, dated as
of _______________, 2012, between Seller and Purchaser (the “Contract”), for the
purchase and sale of certain real property commonly known as “Parkway at Oak
Hill” located in Austin, Travis County, Texas, and more particularly described
on Exhibit “A” attached hereto (the “Property”), Purchaser certifies that except
as may be set forth to the contrary in Exhibit “B” attached hereto and made a
part hereof, all of the representations and warranties of Purchaser contained in
the Contract remain true and correct in all material respects as of the date
hereof; and
The representations and warranties contained herein shall survive for a period
of three hundred sixty five (365) days after the date hereof, and upon the
expiration thereof shall be of no further force or effect except to the extent
that with respect to any particular alleged breach, Seller shall give Purchaser
written notice prior to the expiration of said three hundred sixty five (365)
period of such alleged breach with reasonable detail as to the nature of such
breach and files an action against Purchaser with respect thereto within ninety
(90) days after the giving of such notice.
IN WITNESS WHEREOF, Purchaser has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.
“PURCHASER”


(CORPORATE SEAL)





--------------------------------------------------------------------------------




EXHIBIT “A”
LEGAL DESCRIPTION
TRACT 1:
Lot, I, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION IV, a
subdivision in Travis County, Texas, according to the map or plat thereof
recorded under Document No. 200300035 of the Official Public Records of Travis
County, Texas, being more particularly described by metes and bounds shown on
Exhibit "A" attached hereto and made a part hereof.
TRACT 2:
Being all of that certain 4.678 acre tract of land, more or less, the same being
all of Lot 1, Block "A", OAK HILL TECHNOLOGY PARK SUBDIVISION SECTION III, a
subdivision in Travis County Texas, according to the map or plat thereof,
recorded under Document No, 200300034 of the Official Public Records of Travis
County, Texas; said 4.678 acres of land being more particularly described by
metes and bounds shown on Exhibit "B" attached hereto and made part hereof.


TRACT 3:
Easement Estate for access, appurtenant to Tracts 1 and 2, created in that
certain Joint Access and Easement Agreement dated October 27, 2005, by and
between Champion Partners Group, Ltd., and AAW Oak Hill, Ltd., recorded under
Document No. 2005209114 of the Official Public Records of Travis County, Texas;
being over and across that certain 0.336 acre portion of Lots I and 2, Block
"A", OAK HILL TECHNOLOGY PARK SUBDIVISION, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded under Document No.
200080208 of the Official Public Records of Travis County. Texas. Said 0.335
acres being more particularly described by metes and bounds shown on Exhibit "C"
attached hereto and made part hereof.















--------------------------------------------------------------------------------




EXHIBIT “B”
EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES


None



